Exhibit 10(k)(xvii)

[EXECUTION VERSION]

US$550,000,000

FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT

dated as of

June 18, 2015,

As AMENDED AND RESTATED as of April 8, 2016

among

ALBANY INTERNATIONAL CORP.
ALBANY INTERNATIONAL HOLDING (SWITZERLAND) AG
ALBANY INTERNATIONAL EUROPE GMBH
and
ALBANY INTERNATIONAL CANADA CORP.,
as Borrowers

the other Borrowing Subsidiaries,

the Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
as Co-Lead Arrangers and Joint Bookrunners

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Lead Arranger

BANK OF AMERICA, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Co-Syndication Agents

and

BRANCH BANKING AND TRUST COMPANY, and
CITIZENS BANK, N.A.
as Co-Documentation Agents

[CS&M Ref No. 6701-352]

   

   


TABLE OF CONTENTS

    Page     ARTICLE I   Definitions   SECTION 1.01. Defined Terms 1 SECTION
1.02. Classification of Loans and Borrowings 35 SECTION 1.03. Terms Generally 35
SECTION 1.04. Accounting Terms; GAAP 35 SECTION 1.05. Currency Translation 36  
ARTICLE II   The Credits   SECTION 2.01. Commitments 37 SECTION 2.02. Loans and
Borrowings 37 SECTION 2.03. Requests for Borrowings 38 SECTION 2.04. Swingline
Loans 39 SECTION 2.05. Letters of Credit 40 SECTION 2.06. Funding of Borrowings
47 SECTION 2.07. Interest Elections 48 SECTION 2.08. Termination, Reduction and
Increase of Commitments 49 SECTION 2.09. Repayment of Loans; Evidence of Debt 52
SECTION 2.10. Prepayment of Loans 52 SECTION 2.11. Fees 54 SECTION 2.12.
Interest 55 SECTION 2.13. Alternate Rate of Interest 57 SECTION 2.14. Increased
Costs 58 SECTION 2.15. Change in Legality 60 SECTION 2.16. Break Funding
Payments 61 SECTION 2.17. Taxes 61 SECTION 2.18. Payments Generally; Pro Rata
Treatment; Sharing of Setoffs 66 SECTION 2.19. Mitigation Obligations;
Replacement of Lenders 68 SECTION 2.20. Borrowing Subsidiaries 68 SECTION 2.21.
Defaulting Lenders 69   ARTICLE III   Representations and Warranties   SECTION
3.01. Organization; Powers 71 SECTION 3.02. Authorization; Enforceability 71
SECTION 3.03. Governmental Approvals; No Conflicts 71

 

  i 

   


SECTION 3.04. Financial Statements; No Material Adverse Change 72 SECTION 3.05.
Properties; Liens 72 SECTION 3.06. Litigation and Environmental Matters 72
SECTION 3.07. Compliance with Laws 73 SECTION 3.08. Investment Company Status 73
SECTION 3.09. Taxes 73 SECTION 3.10. ERISA 73 SECTION 3.11. Disclosure 74
SECTION 3.12. Subsidiaries 74 SECTION 3.13. Solvency 74 SECTION 3.14. Federal
Reserve Regulations 74 SECTION 3.15. Anti-Corruption Laws and Sanctions 75  
ARTICLE IV   Conditions   SECTION 4.01. Restatement Effective Date 75 SECTION
4.02. Conditions to All Extensions of Credit 77 SECTION 4.03. Initial Credit
Event for each Borrowing Subsidiary 77   ARTICLE V   Affirmative Covenants  
SECTION 5.01. Financial Statements and Other Information 78 SECTION 5.02.
Notices of Material Events 80 SECTION 5.03. Existence; Conduct of Business 80
SECTION 5.04. Payment of Obligations 80 SECTION 5.05. Maintenance of Properties
81 SECTION 5.06. Insurance 81 SECTION 5.07. Books and Records; Inspection Rights
81 SECTION 5.08. Compliance with Laws 81 SECTION 5.09. Use of Proceeds and
Letters of Credit 81 SECTION 5.10. Further Assurances 82 SECTION 5.11.
Compliance with Swiss Withholding Tax Rules 82   ARTICLE VI   Negative Covenants
  SECTION 6.01. Subsidiary Debt 82 SECTION 6.02. Negative Pledge 83 SECTION
6.03. Consolidations, Mergers and Sales of Assets 84 SECTION 6.04. Transactions
with Affiliates 86 SECTION 6.05. Restricted Payments 87 SECTION 6.06.
Limitations on Sale-Leasebacks 87

 

  ii 

   


SECTION 6.07. Investments, Loans, Advances, Guarantees and Acquisitions 87
SECTION 6.08. Leverage Ratio 89 SECTION 6.09. Interest Coverage Ratio 89 SECTION
6.10. Lines of Business 89   ARTICLE VII   Events of Default   SECTION 7.01.
Events of Default 89   ARTICLE VIII   The Administrative Agent     ARTICLE IX  
Guarantee     ARTICLE X   Miscellaneous   SECTION 10.01. Notices 97 SECTION
10.02. Waivers; Amendments 98 SECTION 10.03. Expenses; Indemnity; Damage Waiver
100 SECTION 10.04. Successors and Assigns 101 SECTION 10.05. Survival 106
SECTION 10.06. Counterparts; Integration; Effectiveness 106 SECTION 10.07.
Severability 107 SECTION 10.08. Right of Setoff 107 SECTION 10.09. Governing
Law; Jurisdiction; Consent to Service of Process 107 SECTION 10.10. WAIVER OF
JURY TRIAL 108 SECTION 10.11. Headings 108 SECTION 10.12. Confidentiality 108
SECTION 10.13. Conversion of Currencies 109 SECTION 10.14. Interest Rate
Limitation 110 SECTION 10.15. U.S.A. PATRIOT Act 110 SECTION 10.16. No Fiduciary
Relationship 110 SECTION 10.17. Non-Public Information 110 SECTION 10.18.
Securities Principles 111 SECTION 10.19. Acknowledgement and Consent to Bail-In
of EEA Financial     Institutions 111

 

  iii 

   


Schedules:     Schedule 1.01 Applicable Funding Account Schedule 2.01
Commitments Schedule 2.05 Existing Letters of Credit Schedule 3.06 Disclosed
Matters Schedule 3.10 Foreign Plans Schedule 3.12 Subsidiaries Schedule 6.01
Existing Subsidiary Indebtedness Schedule 6.02 Existing Liens Schedule 6.04
Certain Transactions with Affiliates Schedule 6.07 Existing Investments  
Exhibits:     Exhibit A-1 Form of Borrowing Subsidiary Agreement Exhibit A-2
Form of Borrowing Subsidiary Termination Exhibit B Form of Borrowing Request
Exhibit C-1 Form of Issuing Bank Agreement Exhibit C-2 Form of US Tax
Certificate Exhibit D Form of Subsidiary Guarantee Agreement Exhibit E Form of
Indemnity, Subrogation and Contribution Agreement Exhibit F Form of Assignment
and Assumption Exhibit G-1 Form of Opinion of Charles J. Silva Jr., General
Counsel of   Albany International Corp. Exhibit G-2 Form of Opinion of Homburger
AG Exhibit G-3 Form of Opinion of Stewart McKelvey

 

  iv 

   


FIVE-YEAR REVOLVING CREDIT FACILITY AGREEMENT dated as of June 18, 2015, as
AMENDED AND RESTATED as of April 8, 2016, among ALBANY INTERNATIONAL CORP., a
Delaware corporation (“Company”), ALBANY INTERNATIONAL HOLDING (SWITZERLAND) AG,
a Swiss corporation with a Guernsey branch (“AIH”), ALBANY INTERNATIONAL EUROPE
GMBH, a Swiss limited liability company (“AIE”), ALBANY INTERNATIONAL CANADA
CORP., a Nova Scotia unlimited liability corporation (“AIC”), the other
BORROWING SUBSIDIARIES from time to time party hereto, the LENDERS from time to
time party hereto and JPMORGAN CHASE BANK, N.A., a national banking association
organized and existing under the laws of the United States, as Administrative
Agent.

The Borrowers (such term and each other capitalized term used but not otherwise
defined herein having the meaning assigned to it in Article I) have requested
the Lenders to amend and restate the Existing Credit Agreement on the terms set
forth herein to provide for (a) the Lenders to extend credit in the form of
Revolving Loans in an aggregate principal amount at any time outstanding not in
excess of the equivalent of US$550,000,000 less the sum of the LC Exposure and
the Swingline Exposure at such time, (b) the Swingline Lender to extend credit
in the form of Swingline Loans in an aggregate principal amount at any time
outstanding not in excess of US$25,000,000 and (c) the Issuing Banks to issue
Letters of Credit in an aggregate face amount at any time outstanding not in
excess of the equivalent of US$50,000,000.

The proceeds of Revolving Loans will be used (a) to pay a portion of the cash
consideration in respect of the Blue Falcon Acquisition and to pay related fees
and expenses and (b) for general corporate purposes of the Company and the
Subsidiaries, including to refinance Indebtedness, if any, under the Existing
Credit Agreement and acquisitions. The Letters of Credit and the proceeds of the
Swingline Loans will be used for general corporate purposes of the Company and
the Subsidiaries.

The Lenders are willing to extend such credit to the Borrowers and the Issuing
Banks are willing to issue such Letters of Credit on the terms and subject to
the conditions set forth herein. Accordingly, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 1 

   


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning specified in Section 2.08(d).

“Acquired Company” means Blue Falcon I Inc., a Delaware corporation.

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing denominated in
US Dollars for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1.00%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders hereunder, or any successor appointed in accordance with Article
VIII. Unless the context requires otherwise (and in any event for all purposes
of Article VIII), the term “Administrative Agent” shall include any Affiliate of
JPMCB through which JPMCB shall perform any of its obligations in such capacity
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“AEC” means Albany Engineered Composites, Inc., currently a Wholly Owned
Subsidiary.

“AEC Joint Venture Entity” means any entity owned by the Company and/or its
subsidiaries and one or more Persons that are not Affiliates of the Company that
results from a Permitted AEC Transaction, whether in corporate, partnership,
limited liability company, trust or other legal form.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. The status
of any individual as an officer or director of any Person shall not, in and of
itself, be deemed to make such individual an Affiliate of such Person.

“Aggregate Global Tranche Revolving Credit Exposure” means the sum of the Global
Tranche Revolving Credit Exposures of all the Global Tranche Lenders; provided,
that for purposes of this definition, in determining the Global Tranche
Revolving Credit Exposure of the Lender that is the Swingline Lender, the
Swingline Exposure of such Lender shall be deemed to equal its Global Tranche
Percentage of all outstanding Swingline Loans.

“Aggregate Revolving Credit Exposure” means the sum of the Aggregate Global
Tranche Revolving Credit Exposure and the Aggregate US Tranche Revolving Credit
Exposure.

 2 

   


“Aggregate US Tranche Revolving Credit Exposure” means the sum of the US Tranche
Revolving Credit Exposures of all the US Tranche Lenders.

“Agreement” means this amended and restated Five-Year Revolving Credit Facility
Agreement, as the same may hereafter be modified, supplemented or amended from
time to time.

“AIC” has the meaning specified in the preamble.

“AIE” has the meaning specified in the preamble.

“AIH” has the meaning specified in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in US Dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters Screen LIBOR01 Page displaying
interest rates for US Dollar deposits with a maturity of one month in the London
interbank market (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as reasonably determined
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” means Euro, Canadian Dollars and any other currency
(other than US Dollars) (a) that is freely transferable and convertible into US
Dollars in the London market, (b) for which LIBO Rates can be determined by
reference to the Reuters Screen “LIBOR 01” page as provided in the definition of
“LIBO Rate” and (c) that has been designated by the Administrative Agent as an
Alternative Currency at the request of the Company and with the consent of each
Global Tranche Lender.

“Anti-Corruption Laws” means all laws and regulations of any jurisdiction
applicable to the Borrowers or any of their Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Funding Account” means, as to each Borrower, the applicable account
with the Administrative Agent (or one of its Affiliates) specified on Schedule
1.01 hereto or set forth in such Borrower’s Borrower Subsidiary Agreement
entered pursuant to Section 2.20, or any other account with the Administrative
Agent (or one of its Affiliates) that shall be specified in a written notice
signed by a Financial Officer of the applicable Borrower or the Company and
delivered to and approved by the Administrative Agent.

 3 

   


“Applicable Rate” means, for any day with respect to (a) any ABR Loan, LIBOR
Loan, EURIBOR Loan or CDOR Loan or (b) the Commitment Fees, as the case may be,
the applicable rate per annum set forth under the appropriate caption in the
table below, based upon the Leverage Ratio:

Category Leverage Ratio Commitment Fee ABR Spread LIBOR/EURIBOR/CDOR
Spread Category 1 ≥ 1.00 to 1.00 0.225% 0.250% 1.250% Category 2 ≥ 1.00:1.00 and
< 2.00:1.00 0.250% 0.375% 1.375% Category 3 ≥ 2.00:1.00 and
< 3.00:1.00 0.275% 0.500% 1.500% Category 4 ≥ 3.00:1.00 0.300% 0.750% 1.750%



Except as set forth below, the Leverage Ratio used to determine the Applicable
Rate during the period from and including any Financial Statement Delivery Date
to but excluding the next Financial Statement Delivery Date shall be that in
effect at the date of the balance sheet delivered on such first Financial
Statement Delivery Date under Section 5.01(a) or (b); provided that (i) prior to
the first Financial Statement Delivery Date after the Restatement Effective
Date, the Applicable Rate shall be determined by reference to Category 3 and
(ii) if any financial statements required to have been delivered under Section
5.01(a) or (b) shall not have been delivered by the date required under such
Section, the Applicable Rate shall, until such financial statements shall have
been delivered, be determined by reference to Category 4.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means JPMorgan Chase Bank, N.A, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Wells Fargo
Securities, LLC, in their capacity as co-lead arrangers of the revolving credit
facility provided for herein.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F or such other form as shall be approved by the
Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 4 

   


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Blue Falcon Acquisition” means the Company’s acquisition of all of the issued
and outstanding capital stock of the Acquired Company pursuant to the Stock
Purchase Agreement.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means the Company and the Borrowing Subsidiaries.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR, CDOR or EURIBOR Loans, as
to which a single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Euros,
€5,000,000, (d) in the case of a Borrowing denominated in Canadian Dollars,
C$5,000,000 and (e) in the case of a Borrowing denominated in any other
Alternative Currency, the smallest amount of such Alternative Currency that is
an integral multiple of 1,000,000 units of such currency and that has a US
Dollar Equivalent in excess of US$5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000, (b) in the case of a Borrowing denominated in Euros,
€1,000,000, (c) in the case of a Borrowing denominated in Canadian Dollars,

 5 

   


C$1,000,000 and (d) in the case of a Borrowing denominated in any other
Alternative Currency, 1,000,000 units of such currency.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Borrowing Subsidiary” means AIH, AIE, AIC, and at any time, each Subsidiary
that has been designated as a Borrowing Subsidiary by the Company pursuant to
Section 2.20 and that has not ceased to be a Borrowing Subsidiary as provided in
such Section.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit A-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit A-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in such currency in the
London interbank market, (b) when used in connection with a Loan denominated in
any Alternative Currency other than Euro, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in such
currency in the principal financial center of the country of such Alternative
Currency and (c) when used in connection with a Loan denominated in Euro, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in Euro.

“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is a
Canadian Subsidiary.

“Canadian Dollars” or “C$” means the lawful money of Canada.

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are or would have been required to be classified and accounted for
as capital leases on a balance sheet of such Person under GAAP as in effect on
December 31, 2014, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP as in effect on December 31,
2014. For avoidance of doubt, (a) leases entered into before December 31, 2014,
which did not constitute capitalized leases under GAAP as in effect on such date
and (b) leases entered into after December 31, 2014, which would not have been
required to be capitalized and accounted for as capital

 6 

   


leases under GAAP as in effect on such date are excluded from the definition of
Capital Lease Obligations.

“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the CDO Rate.

“CDO Rate” means, with respect to any CDOR Loan for any Interest Period, the
applicable Screen Rate as of the Specified Time on the Quotation Day.

“Change in Control” means (a) the ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) other than Permitted
Shareholders, of shares representing 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company at a time when Permitted Shareholders together (i) do not have the
unrestricted power directly or indirectly to vote or direct the vote of shares
representing a percentage of such aggregate ordinary voting power that is
greater than the percentage so owned by any such Person or group or (ii) do not
Control the Company; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated or approved prior to their election by the board of
directors of the Company nor (ii) appointed by directors so nominated; or (c)
the occurrence of any “change in control” or similar event, however denominated,
resulting in an obligation on the part of the Company or any Subsidiary to
repay, redeem or repurchase, or to offer to repay, redeem or repurchase,
Material Indebtedness.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Restatement Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.14(b), by any lending office of such Lender or
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority if such request, guideline or directive is
made or issued after the Restatement Effective Date and reflects a change after
the Restatement Effective Date in the policies or practices to which such
request, guideline or directive relates; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

“Claims” has the meaning specified in Section 2.18(c).

 7 

   


“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Global Tranche Revolving
Loans, US Tranche Revolving Loans or Swingline Loans, and (b) any Commitment,
refers to whether such Commitment is a Global Tranche Commitment or a US Tranche
Commitment.

“Closing Date” means June 18, 2015, the date of the Existing Credit Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitments” means the Global Tranche Commitments and the US Tranche
Commitments. The aggregate amount of the Commitments as of the Restatement
Effective Date is US$550,000,000.

“Commitment Fees” has the meaning specified in Section 2.11(a).

“Commitment Increase” has the meaning specified in Section 2.08(d).

“Company” has the meaning specified in the preamble.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, the sum of (a) Consolidated Interest
Expense for such period, (b) income tax expense for such period, (c)
depreciation and amortization for such period, (d) all non-cash charges
(including any non-cash expenses relating to stock option exercises or other
non-cash, stock-based compensation such as restricted stock units) during such
period (provided that any cash payment made with respect to any such non-cash
charge shall be subtracted in computing Consolidated EBITDA for the period in
which such cash payment is made), (e) all charges related to the early
retirement of Indebtedness during such period, (f) restructuring charges not in
excess of (i) US$20,000,000 in any period of four fiscal quarters or (ii)
US$60,000,000 in the aggregate for all periods, in the case of each of such
clauses (i) and (ii), commencing with the fiscal quarter during which the
Restatement Effective Date shall have occurred,(g) transaction expenses incurred
in connection with the Blue Falcon Acquisition, provided that the aggregate
amount added back for all periods with respect to such transaction expenses
pursuant to this clause (g) shall not exceed US$7,000,000, (h) the amount of any
pension settlement or curtailment expense (including (i) any such expenses,
incurred in prior periods, the recognition of which has been deferred in
accordance with GAAP, and (ii) any such expenses in the form of premium payments
or other obligations or amounts paid or payable to third parties as
consideration for the assumption or defeasance of such obligations) required or
permitted to be recognized during such period as the result of the permanent
settlement or defeasance of any pension obligation of the Company or any
Subsidiary, provided that the aggregate amount to be added back with respect to
all such pension settlement or curtailment expense pursuant to this clause (h)
for all periods commencing with the fiscal quarter during which the Restatement

 8 

   


Effective Date shall have occurred shall not exceed US$100,000,000 (of which not
more than US$40,000,000 may represent add-backs of cash expenses) and (i) any
losses attributable to sales of business operations not in the ordinary course
of business during such period and minus, without duplication, (i) all non-cash
gains and income for such period, (ii) any gains related to the early retirement
of Indebtedness for such period and (iii) any gains attributable to sales of
business operations not in the ordinary course of business for such period, all
determined on a consolidated basis for the Company and its Subsidiaries in
accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the gross interest
expense, whether expensed or capitalized (including the interest component in
respect of Capital Lease Obligations), accrued or paid by the Company and its
Subsidiaries during such period but excluding the amortization of deferred
financing costs, determined on a consolidated basis in accordance with GAAP. For
purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments received by the Company or its Subsidiaries
under interest rate protection agreements, the effect of which is required to be
reflected in the Company’s income statement under “Interest Expense”.

“Consolidated Net Income” means, for any period, net income or loss of the
Company and its Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such financial statements were prepared on
such date in accordance with GAAP.

“Consolidated Tangible Net Worth” means at any date the consolidated common
shareholders’ equity of the Company and its Consolidated Subsidiaries less their
consolidated Intangible Assets, all determined as of such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means any borrowing or the issuance of any Letter of Credit.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 9 

   


“Defaulting Lender” means, subject to Section 2.21, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) has become the subject of a
Bankruptcy Event or (e) has, or has a direct or indirect parent company that
has, become the subject of a Bail-In Action.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Domestic Subsidiary” means a Subsidiary that is incorporated or organized in
the United States of America or any state or other political subdivision,
territory or possession thereof.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 10 

   


“Effective Date” means June 18, 2015, the date on which the conditions specified
in Section 4.01 of the Existing Credit Agreement were satisfied.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, the Company or any subsidiary or other Affiliate of the Company.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
permits, licenses, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the presence, management, release or threatened release of any
Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence, release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means any shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights to acquire any such equity ownership interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is

 11 

   


expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (g)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or Section
305 of ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“EURIBO Rate” means, with respect to any EURIBOR Loan for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

“Event of Default” has the meaning specified in Article VII.

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any currency other than US Dollars, the rate at which such other
currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the applicable Bloomberg Foreign Currency Cross Rates page.
In the event that such rate does not appear on the applicable Bloomberg Foreign
Currency Cross Rates page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Company, or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation

 12 

   


with the Company, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Divestiture” means any sale of assets (including Equity Interests in
any Subsidiary) for cash by the Company or any Subsidiary at a time when the
Leverage Ratio, giving pro forma effect to such sale (but not to any related
repayment of Indebtedness of the Company or any Subsidiary, other than any
prepayment of Indebtedness related to the assets sold that is required under the
terms of an agreement existing prior to, and not entered into in contemplation
of, such sale) as if it had occurred at the beginning of the period of four
consecutive fiscal quarters ended on or most recently prior to such time, shall
be less than 3.25 to 1.00.

“Excluded Taxes” means, (a) with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (i) Taxes on or measured
by net income (however denominated), franchise Taxes, and branch profits Taxes,
in each case imposed by the United States of America (or any state or
municipality thereof), or by any Governmental Authority as a result of a present
or former connection between the recipient and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the recipient having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (ii) any branch profit Taxes imposed by the United States of America
or any similar Tax imposed by any other jurisdiction described in clause (i)
above, (iii) any United States backup withholding Taxes and (iv) in the case of
any Lender, any withholding Tax that is attributable to such Lender’s failure to
comply with Section 2.17(f); (b) with respect to any US Tranche Lender (other
than a Lender that becomes a US Tranche Lender through an assignment under
Section 2.19(b) or following an Event of Default with respect to the Company
under Section 7.01(h) or (i)), any withholding Tax that is imposed by the United
States of America on amounts payable from locations within such jurisdiction to
such Lender’s US Tranche Lending Office, to the extent such Tax is imposed
(assuming the taking by such Borrower and such Lender of all actions required in
order for available exemptions from such Tax to be effective) pursuant to any
law in effect and applicable at the time such Lender becomes a party to this
Agreement (or designates a new US Tranche Lending Office), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 2.17; (c) with
respect to any Global Tranche Lender (other than a Lender that becomes a Global
Tranche Lender through an assignment under Section 2.19(b) or following an Event
of Default with respect to the Company under Section 7.01(h) or (i)), (i) any
withholding Tax that is imposed on amounts payable by a Global Tranche Borrower
organized in the United States of America, Switzerland or Canada by any taxation
authority of such Borrower’s jurisdiction of organization on amounts payable
from locations within such jurisdiction to such Lender’s Global Tranche Lending
Office designated for Global Tranche Borrowers organized in such jurisdiction,
to the extent such Tax is imposed (assuming the taking by such Borrower and such
Lender of all actions required in order for available exemptions from such Tax
to be effective)

 13 

   


pursuant to any law in effect and applicable at the time such Lender becomes a
party to this Agreement (or designates a new Global Tranche Lending Office for
Global Tranche Borrowers organized in such jurisdiction), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 2.17 or (ii)
any Swiss Withholding Tax that is imposed on amounts payable by a Swiss
Borrowing Subsidiary to such Lender’s applicable Global Tranche Lending Office,
to the extent such Swiss Withholding Tax is imposed as a direct result of (A) a
breach by such Lender (but not by any other Lender) under Section 2.17(h) or (B)
an assignment by such Lender (but not by any other Lender) without the consent
of such Swiss Borrowing Subsidiary in breach of the requirements of clause (ii)
of Section 10.04(d) or a sale by such Lender (but not by any other Lender) of a
participation, a sub-participation, or any other arrangement to a Non-Qualifying
Bank without the consent of such Swiss Borrowing Subsidiary in breach of the
requirements of clause (ii) of Section 10.04(d) or a breach of a Lender of the
representations and warranties in clause (ii) of Section 10.04(d). It is
understood and agreed that, as to any Global Tranche Lender, the status of any
Swiss Withholding Tax as an Excluded Tax shall not affect the rights of such
Lender under Section 2.12(i) except to the extent provided in Section 2.12(j);
and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means this Agreement as originally executed on June
18, 2015, and prior to its restatement in the form hereof.

“Existing Letters of Credit” means letters of credit listed on Schedule 2.05
that were outstanding on the Effective Date and issued by an Issuing Bank.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, (or any amended or successor version to the extent substantively
comparable thereto and not materially more onerous to comply with), any current
or future regulations thereunder or official interpretations thereof and any
intergovernmental agreements (and any related laws or official administrative
guidance) implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the Federal Funds Effective Rate; provided that if the Federal Funds
Effective Rate, determined as provided above, would be less than zero, the
Federal Funds Effective Rate shall for all purposes of this Agreement be zero.

“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Financial Statement Delivery Date” means each date on which the Company
delivers financial statements under Section 5.01(a) or (b) (including by filing

 14 

   


with the Securities and Exchange Commission and notifying the Administrative
Agent of such filing as provided in Section 5.01).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or a political subdivision
thereof.

“Foreign Person” means a person that is a corporation (from a U.S. federal
income tax perspective) that is not a U.S. Person, or any person owned directly
or indirectly by such corporation.

“Foreign Plans” has the meaning specified in Section 3.10(b).

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Global Tranche” has the meaning specified in the definition of “Tranche”.

“Global Tranche Borrower” means (a) the Company, (b) any US Borrowing
Subsidiary, (c) any Swiss Borrowing Subsidiary, (d) any Canadian Borrowing
Subsidiary and (e) any Borrowing Subsidiary that is not a US Borrowing
Subsidiary, a Swiss Borrowing Subsidiary or a Canadian Borrowing Subsidiary and
that has been designated by the Administrative Agent as a Global Tranche
Borrower at the request of the Company and with the consent of each Global
Tranche Lender.

“Global Tranche Commitment” means, with respect to each Global Tranche Lender,
the commitment of such Global Tranche Lender to make Global Tranche Revolving
Loans pursuant to Section 2.01(a) and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Global Tranche Lender’s Global Tranche
Revolving Credit Exposure, as such commitment may be reduced or increased from
time to time pursuant to Section 2.08 or assignments by or to such Global
Tranche Lender pursuant to Section 10.04. The initial amount of each Global
Tranche Lender’s Global Tranche Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Global Tranche Lender shall
have assumed its Global Tranche Commitment, as the case may be. The aggregate
amount of Global Tranche Commitments on the Restatement Effective Date is
US$550,000,000.

“Global Tranche Lender” means a Lender with a Global Tranche Commitment or a
Global Tranche Revolving Credit Exposure.

“Global Tranche Lending Office” means, with respect to any Global Tranche
Lender, such office(s) as such Lender (or any Affiliate of such Lender) shall
have specified from time to time as its “Global Tranche Lending Office(s)” by
notice to the Company and the Administrative Agent. A Global Tranche Lender may
designate

 15 

   


different Global Tranche Lending Offices for Loans to Global Tranche Borrowers
in different jurisdictions.

“Global Tranche Percentage” means, with respect to any Global Tranche Lender at
any time, the percentage of the aggregate Global Tranche Commitments represented
by such Global Tranche Lender’s Global Tranche Commitment at such time; provided
that in the case of Section 2.21 when a Defaulting Lender shall exist, “Global
Tranche Percentage” shall mean the percentage of the total Global Tranche
Commitments (disregarding any Defaulting Lender’s Global Tranche Commitment)
represented by such Lender’s Global Tranche Commitment. If the Global Tranche
Commitments have expired or been terminated, the Global Tranche Percentages
shall be determined on the basis of the Global Tranche Commitments most recently
in effect, giving effect to any assignments.

“Global Tranche Revolving Credit Exposure” means, with respect to any Global
Tranche Lender at any time, the sum of (a) the aggregate amount of the US Dollar
Equivalents of such Global Tranche Lender’s outstanding Global Tranche Revolving
Loans, (b) the amount of such Global Tranche Lender’s LC Exposure and (c) the
amount of such Global Tranche Lender’s Swingline Exposure.

“Global Tranche Revolving Loans” means Loans made by the Global Tranche Lenders
pursuant to Section 2.01(a). Each Global Tranche Revolving Loan denominated in
US Dollars shall be a LIBOR Loan or, at the request of the applicable Borrower
as provided herein and solely in the case of a Global Tranche Revolving Loan
made to the Company or a US Borrowing Subsidiary, an ABR Loan. Each Global
Tranche Revolving Loan denominated in Euros shall be a EURIBOR Loan. Each Global
Tranche Revolving Loan denominated in Canadian Dollars shall be a CDOR Loan.
Each Global Tranche Revolving Loan denominated in an Alternative Currency other
than Euros or Canadian Dollars shall be a LIBOR Loan.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, or (c) to maintain working capital, equity capital or
any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other

 16 

   


obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Beneficiaries” has the meaning specified in Article IX.

“Guarantee Requirement” means, at any time, that (a) the Subsidiary Guarantee
Agreement (or a supplement thereto) shall have been executed by (i) each
Domestic Subsidiary (other than (A) any Domestic Subsidiary that is a subsidiary
of a Foreign Subsidiary, (B) any Domestic Subsidiary that (x) does not conduct
any business operations, (y) has assets with a total book value not in excess of
US$1,000 and (z) does not have any Indebtedness outstanding and (C) any
Subsidiary that is created as a result of a Permitted AEC Transaction) existing
at such time and (ii) each Foreign Subsidiary that is a direct or indirect
parent corporation of a Borrower (it being understood that each such Foreign
Subsidiary will guarantee only the Obligations of such Borrower), shall have
been delivered to the Administrative Agent and shall be in full force and
effect, (b) the Indemnity, Subrogation and Contribution Agreement (or a
supplement thereto) shall have been executed by the Company and each Domestic
Subsidiary party to the Subsidiary Guarantee Agreement, shall have been
delivered to the Administrative Agent and shall be in full force and effect and
(c) as to each Subsidiary that shall become a party to the Subsidiary Guarantee
Agreement after the Effective Date, the Administrative Agent shall have received
documents comparable to those delivered under paragraphs (b) and (f) of Section
4.01 with respect to Subsidiaries party to such Subsidiary Guarantee Agreement
on the Effective Date.

“Guarantor” means the Company or any Subsidiary Guarantor.

“Guidelines” means, together, (i) Guideline S-02.123 in relation to interbank
loans of September 22, 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), (ii) Guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), (iii) Guideline S-02.130.1 in relation to money
market instruments and accounts receivable of April 1999
(Merkblatt“Geldmarktpapiere und Buchforderungen inländischer Schuldner” vom
April 1999), (iv) Guideline S-02.128 in relation to syndicated credit facilities
of January 2000 (Merkblatt “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen” vom Januar 2000) and (v)
Circular Letter no. 34 in relation to customer credit balances of July 26, 2011
(Kreisschreiben Nr. 34 "Kundenguthaben" vom 26. Juli 2011), in each case as
issued, amended or substituted from time to time by the Swiss Federal Tax
Administration.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated pursuant to any
Environmental Law.

 17 

   


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiary” means any Subsidiary (other than any Borrower, any
Guarantor or any Subsidiary that directly or indirectly owns capital stock of
any Borrower or Guarantor) with respect to which both

(a) the sum of (i) the consolidated book value of the assets of such Subsidiary
and (ii) the aggregate consolidated book value of the assets of each other
Subsidiary that has a lower consolidated book value than the assets of the
Subsidiary specified in clause (i) is less than 3% of the aggregate consolidated
book value of the total assets of the Company and all the Subsidiaries, in each
case determined as of the last day of the most recently ended fiscal year for
which financial statements are available, and

(b) the sum of (i) such Subsidiary’s consolidated net income and (ii) the
aggregate consolidated net income of each other Subsidiary that has a lower
consolidated net income than that of the Subsidiary specified in clause (i) is
less than 3% of Consolidated Net Income, in each case for the most recently
ended fiscal year for which financial statements are available.

“Increase Effective Date” has the meaning specified in Section 2.08(d).

“Increasing Lender” has the meaning specified in Section 2.08(d).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable and
obligations under Hedging Agreements, in each case incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations of such Person as an account party in respect of
letters of credit and letters of guaranty and (i) all obligations of such Person
in respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 18 

   


“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” has the meaning specified in Section 10.03(b).

“Indemnity, Subrogation and Contribution Agreement” means an Indemnity,
Subrogation and Contribution Agreement substantially in the form of Exhibit E
hereto.

“Initial Borrowings” has the meaning specified in Section 2.08(d).

“Intangible Assets” means the amount (to the extent reflected in determining
consolidated common shareholders’ equity of the Company in accordance with GAAP)
of (i) all write-ups (other than write-ups resulting from foreign currency
transactions and write-ups of assets of a going concern business made within
twelve months after the acquisition of such business) subsequent to December 31,
2005, in the book value of any asset owned by the Company or a Consolidated
Subsidiary, (ii) all investments in unconsolidated Subsidiaries and all equity
investments in Persons that are not Subsidiaries, in each case to the extent
that the carrying value of any such investment on any Company’s books exceeds
its historical cost and (iii) all unamortized debt discount and expense,
unamortized deferred charges (but only to the extent that the aggregate amount
thereof exceeds US$15,000,000), goodwill, patents, trademarks, service marks,
trade names, copyrights, organization or developmental expenses and other
intangible assets.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any LIBOR Loan, EURIBOR Loan or CDOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a LIBOR, EURIBOR or CDOR Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.

“Interest Period” means, with respect to any LIBOR, EURIBOR or CDOR Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or, solely in the case of an Interest Period commencing
on the Effective Date or Restatement Effective Date, on such other day as shall
have been requested by the Company, approved by the Administrative Agent and
communicated to the applicable Lenders), as the applicable Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next

 19 

   


preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any LIBOR, EURIBOR or CDOR
Loan, in each case for any Interest Period, the rate per annum that results from
interpolating on a linear basis between (a) the applicable Screen Rate for the
longest maturity for which a Screen Rate is available that is shorter than such
Interest Period and (b) the applicable Screen Rate for the shortest maturity for
which a Screen Rate is available that is longer than such Interest Period, in
each case as of the Specified Time on the Quotation Day.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means JPMCB, Bank of America N.A. and each other Lender that may
become an Issuing Bank hereunder from time to time by entering into an Issuing
Bank Agreement with the Company, each in its capacity as an issuer of Letters of
Credit hereunder, and the successors of any such person in such capacity as
provided in Section 2.05(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Agreement” means an Issuing Bank Agreement between an Issuing
Bank, the Administrative Agent and the Company substantially in the form of
Exhibit C-1.

“Issuing Bank Fee” has the meaning specified in Section 2.11(b).

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“LC Commitment” means, as to any Issuing Bank, the maximum permitted amount of
the LC Exposure that may be attributable to Letters of Credit issued by such
Issuing Bank. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.01 or in such Issuing Bank’s Issuing Bank Agreement. The LC
Commitment of any Issuing Bank may be increased or decreased by an agreement
between the Borrower and such Issuing Bank.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 20 

   


“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Alternative Currency, the rate at which US Dollars may be exchanged into
such Alternative Currency, as set forth at approximately 12:00 noon, New York
City time, on such day on the applicable Bloomberg Foreign Currency Cross Rates
page. In the event that such rate does not appear on the applicable Bloomberg
Foreign Currency Cross Rates page, the LC Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent, the applicable Issuing Bank
and the Company or, in the absence of such agreement, such LC Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent or the applicable Issuing Bank in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 a.m., London time, on such date for the purchase of
such Alternative Currency with US Dollars for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent or the applicable Issuing
Bank, after consultation with the Company, may use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.

“LC Exposure” means, at any time, the sum of (a) the US Dollar Equivalents of
the undrawn amounts of all outstanding Letters of Credit at such time plus (b)
the sum of the US Dollar Equivalents of the amounts of all LC Disbursements that
have not yet been reimbursed by or on behalf of the applicable Borrowers at such
time (giving effect to any conversion of the Borrowers’ reimbursement
obligations in respect of any LC Disbursements into US Dollar denominated
obligations as provided in Section 2.05). The LC Exposure of any Lender at any
time shall be its Global Tranche Percentage of the aggregate LC Exposure at such
time, adjusted to give effect to any reallocation under Section 2.21 of the LC
Exposures of Defaulting Lenders in effect at such time.

“LC Fronting Fee” has the meaning specified in Section 2.11(b).

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in a currency other than US Dollars, Euros, Canadian Dollars or another
Alternative Currency, (a) the date on which the applicable Issuing Bank shall
advise the Administrative Agent that it purchased with US Dollars the currency
used to make such LC Disbursement or (b) if such Issuing Bank shall not advise
the Administrative Agent that it made such a purchase, the date on which such LC
Disbursement is made.

“LC Participation Fee” has the meaning specified in Section 2.11(b).

“Lenders” means the Persons listed on Schedule 2.01, and any other Person that
shall have become a Lender pursuant to an Assignment and Assumption or Section
2.08(d), other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

 21 

   


“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and, as of the Effective Date, the Existing Letters of Credit, other than any
such letter of credit that shall have ceased to be a “Letter of Credit”
outstanding hereunder pursuant to Section 10.05.

“Leverage Ratio” means, on any date, the ratio of (i) Total Debt at such date to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Company ended on or most recently prior to such date (and solely for
purposes of this definition, if any Person (including the Acquired Company)
shall have been acquired or divested by the Company or its Consolidated
Subsidiaries or if the Company shall have merged with any Person during such
period, Consolidated EBITDA shall be determined on a pro forma basis as if such
acquisition, divestiture or merger, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period).

“LIBO Rate” means, with respect to any LIBOR Loan denominated in any currency
for any Interest Period, the applicable Screen Rate as of the Specified Time on
the Quotation Day.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a lessor under any capital lease relating to
such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the promissory notes, if any, executed and
delivered pursuant to Section 2.09(e), the Subsidiary Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement and the Letters of Credit.

“Loan Parties” means the Borrowers and the Guarantors; provided that, solely for
purposes of Section 6.07, the Loan Parties shall not include AIH, AIE, AIC or
any Subsidiary that is excluded from the definition of “Subsidiary Guarantor”
pursuant to the proviso contained in such definition.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to any Loan or Borrowing denominated in US
Dollars or any Letter of Credit (other than a Letter of Credit issued for the
account of a Canadian Borrowing Subsidiary), New York City time, (b) with
respect to any Loan or Borrowing denominated in any currency other than US
Dollars or Canadian Dollars, London time and (c) with respect any Loan or
Borrowing denominated in Canadian Dollars or any Letter of Credit issued for the
account of a Canadian Borrowing Subsidiary, Toronto time.

 22 

   


“Marketable Securities” means any debt or equity securities for which an active
trading market exists and price quotations are available.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, or financial condition of the Company and the Subsidiaries
taken as a whole, or (b) the validity or enforceability of any of the Loan
Documents or the rights and remedies of the Administrative Agent, the Issuing
Banks or the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Obligations under
this Agreement or under any other Loan Document), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Company and the
Subsidiaries in an aggregate principal amount exceeding US$20,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements provided for in such Hedging Agreement) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means April 8, 2021.

“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc. and any successors thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, an amount equal to (a) the cash
proceeds received in respect of such event including (i) any cash received in
respect of any non-cash proceeds, but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid by the Company and
the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a sale or other disposition of an asset
(including pursuant to a casualty or condemnation), the amount of all payments
required to be made by the Company and the Subsidiaries as a result of such

 23 

   


event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) by the
Company and the Subsidiaries, and the amount of any reserves established by the
Company and the Subsidiaries to fund contingent liabilities reasonably estimated
to be payable, that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer of the Company).

“Non-Qualifying Bank” means any Person who does not qualify as a Qualifying
Bank.

“Non-Refundable Portion” has the meaning given such term in Section 2.12(i).

“Non-Wholly Owned Subsidiary” means a Subsidiary that is not a Wholly Owned
Subsidiary.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided further, that if the NYFRB Rate, determined as
provided above, would be less than zero, the NYFRB Rate shall for all purposes
of this Agreement be zero.

“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of LC Disbursements, interest thereon and obligations to provide
cash collateral, and (iii) all other monetary obligations of the Company or any
Subsidiary under this Agreement and each other Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual payment of
all obligations of the Company or any Subsidiary under each Hedging Agreement
that (i) was in effect on the Effective Date with a counterparty that was a
Lender (or an Affiliate thereof) as of the Effective Date or (ii) shall have
been entered into after the Effective Date with any counterparty that shall have
been a Lender (or an Affiliate thereof) at the time such Hedging

 24 

   


Agreement was entered into, (c) the due and punctual performance of all other
obligations of each Borrower under or pursuant to this Agreement and each of the
other Loan Documents, and (d) the due and punctual payment and performance of
all the obligations of each other Loan Party under or pursuant to this Agreement
and each of the other Loan Documents.

“Other Taxes” means any and all present or future stamp, recording, transfer,
sales, documentary, excise, property or similar taxes, charges or levies (and
any interest, penalties or additions relating thereto) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by US-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an Overnight
Bank Funding Rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning specified in Section 10.04(c).

“Participant Register” has the meaning given such term in Section 10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted AEC Transaction” means (i) the sale of Equity Interests in AEC to a
third party for fair value, (ii) the contribution of all or a portion of the
assets of AEC (and any related technology and assets of the Company as the
Company may determine) to an entity newly-formed for the purpose of establishing
joint ownership with one or more third parties in exchange for Equity Interests
in such newly-formed entity, (iii) any sale for fair value of Equity Interests
in such newly-formed entity (in one or more transactions) to any third parties
pursuant to the terms of the shareholders’ agreement, joint ownership agreement
or other constitutive or operative document relating to such newly-formed entity
(as such agreements or documents may be amended from time to time), and/or (iv)
provision of additional services by the Company or a Subsidiary to such joint
ownership entity (and/or a Wholly-Owned Subsidiary thereof) on a basis at least
sufficient to compensate the Company or such Subsidiary for its cost in
providing such services (as such cost is determined in good faith by the Company
or such Subsidiary); provided that after giving effect to any such sale of
Equity Interests in AEC, contribution of assets of AEC or sale of Equity
Interests in any such newly-formed entity, the Company shall own, directly or
indirectly, not less than 70% of the equity of AEC or such newly-formed entity,
as the case may be, and shall Control AEC or such newly-

 25 

   


formed entity. For purposes of subclause (iii) of this definition, “fair value”
at any time shall include a formula price theretofore agreed or accepted by the
Company on the basis of the Company’s good faith estimate of future fair value.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than US$500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) shares of money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (d) above;

(f) money market mutual or similar funds offered by any Lender or Affiliate of a
Lender; and

(g) investments by Albany International Tecidos Tecnicos Ltda. in the debt
securities of Bradesco Empresas not to exceed US$5,000,000 in the aggregate at
any time;

provided that, in the case of any investment by a Foreign Subsidiary, “Permitted
Investments” shall also include: (i) direct obligations of the sovereign nation
(or any agency thereof) in which such Foreign Subsidiary is organized and is
conducting business or obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof), (ii) investments of the type and
maturity described in clauses (a) through (d) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (iii) shares of money market mutual or similar funds which invest
exclusively in assets otherwise satisfying the requirements of this definition
(including this proviso).

 26 

   


“Permitted Shareholders” means (a) J. Spencer Standish, (b) any of J. Spencer
Standish’s descendants or legatees, (c) any executor, personal representative or
spouse of J. Spencer Standish or any of his descendants, (d) any corporation,
trust or other entity holding voting stock of the Company as to which one or
more of the Persons identified in the foregoing clauses (a) through (c) have
Control, (e) any trust as to which Persons so identified in clauses (a) through
(c) above hold at least 85% of the beneficial interest in the income and
principal of the trust disregarding the interests of the contingent remaindermen
and (f) any employee stock ownership plan for the benefit of employees of the
Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, sponsored, maintained or contributed to by the Company or
any ERISA Affiliate.

“Prepayment Event” means any sale, transfer or other disposition of any property
or asset of the Company or any Subsidiary in respect of which the Commitments
are required to be reduced pursuant to Section 6.03(i) or 6.06(c).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Rata Proceeds” means, with respect to any sale, transfer or other
disposition of any property or asset on any day, an amount equal to the product
of (a) 75% of the Net Proceeds of such sale, transfer or disposition and (b) a
fraction, the numerator of which is the Aggregate Revolving Credit Exposure on
such day and the denominator of which is the numerator plus the outstanding
aggregate principal amount of the Company’s 6.84% Senior Notes due 2017 on such
day.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Qualifying Bank” means any entity which is recognized as a bank by the banking
laws in force in its country of incorporation, or if acting through a branch, in
the country of that branch, and which exercises as its main purpose a true and
genuine banking activity, having bank personnel, premises, communication devices
of its own and the authority of decision-making.

 27 

   


“Quotation Day” means, in respect of (a) the determination of the LIBO Rate for
any Interest Period for Loans in US Dollars or in any Alternative Currency, the
day that is two Business Days prior to the first day of such Interest Period;
(b) any Interest Period for Loans in Euro, the day which is two Target Operating
Days prior to the first day of such Interest Period; and (c) any Interest Period
for Loans in Canadian Dollars, the first day of such Interest Period; in each
case unless market practice changes for loans in the applicable currency priced
by reference to rates quoted in the relevant interbank market, in which case the
Quotation Day for such currency shall be determined by the Administrative Agent
(in consultation with the Company) in accordance with market practice for such
loans priced by reference to rates quoted in the relevant interbank market (and
if quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the relevant interbank market on more than one day,
the Quotation Day shall be the last of those days).

“Receivables” means all accounts, contract rights, chattel paper, instruments,
general intangibles and other assets arising out of or in connection with the
sale or lease of goods or the rendering of services.

“Register” has the meaning specified in Section 10.04.

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
and unused Commitments representing more than 50% of the Aggregate Revolving
Credit Exposure and unused Commitments at such time; provided, that for purposes
of this definition, (a) in determining the Global Tranche Revolving Credit
Exposure of the Lender that is the Swingline Lender, the Swingline Exposure of
such Lender shall be deemed to equal its Global Tranche Percentage of all
outstanding Swingline Loans and (b) the unused Global Tranche Commitment of such
Lender shall be determined in a manner consistent with the preceding clause (a).

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 28 

   


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Company, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any such
Equity Interests or any option, warrant or other right to acquire any such
Equity Interests; provided that none of (a) any dividend or distribution
consisting solely of common stock of the Company, (b) the payment of cash in
lieu of fractional shares in connection with any such common stock dividend or
distribution or (c) the acceptance of shares of common stock of the Company in
payment of the exercise price of any option to acquire any such shares of common
stock of the Company shall constitute a Restricted Payment.

“Revolving Credit Exposure” means a Global Tranche Revolving Credit Exposure or
a US Tranche Revolving Credit Exposure, as applicable.

“Revolving Loan” means any Global Tranche Revolving Loan or US Tranche Revolving
Loan, as applicable.

“S&P” means Standard & Poor’s or any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of Sanctions that broadly prohibit dealings with or
in such country, region or territory (as of the date hereof, Crimea, Cuba, Iran,
North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control (“OFAC”) of the US Department of the Treasury, the US Department
of State, or the United Nations Security Council, the European Union or any
European Union member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person 50% or more owned by a Person or Persons
described in the foregoing clauses (a) and (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the US government,
including those administered by OFAC or the US Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be

 29 

   


selected by the Administrative Agent from time to time in its reasonable
discretion), (b) in respect of the EURIBO Rate for any Interest Period, the
percentage per annum determined by the Banking Federation of the European Union
for such Interest Period as set forth on the Reuters screen page that displays
such rate (currently EURIBOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion) and (c) in respect of the
CDO Rate for any Interest Period, the average rate for bankers acceptances with
a tenor equal to the Interest Period as displayed on the Reuters screen page
that displays such rate (currently CDOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion). If, as to
any currency, no Screen Rate shall be available for a particular Interest Period
but Screen Rates shall be available for maturities both longer and shorter than
such Interest Period, then the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate. Notwithstanding the foregoing, if the Screen Rate,
determined as provided above in this definition, would be less than zero, the
Screen Rate shall for all purposes of this Agreement be zero.

“Seller” means Harris Corporation, a Delaware corporation.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time and (c)
with respect to the CDO Rate, 10:15 a.m. Toronto time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Adjusted LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
February 27, 2016, among the Company, the Seller and the Acquired Company.

“Subsequent Borrowings” has the meaning specified in Section 2.08(d).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in

 30 

   


accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. For purposes of Section 4.02(a), references to
“subsidiaries” herein shall be deemed, on the date of any subsequent borrowing
to finance the acquisition of any Person, to include any Person to be acquired
on such date.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantee Agreement” means a Guarantee Agreement substantially in
the form of Exhibit D hereto.

“Subsidiary Guarantor” means each Subsidiary that is or is required to be a
party to, or each Domestic Subsidiary that is not required under the Guarantee
Requirement but elects, at any time, to become a party to, the Subsidiary
Guarantee Agreement, and the permitted successors and assigns of each such
Person; provided that, solely for purposes of Sections 6.01, 6.03 and 6.07, any
Subsidiary that has not guaranteed the Obligations of all the Borrowers
hereunder will not be deemed to be a Subsidiary Guarantor.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Global Tranche Percentage of the
aggregate principal amount of all Swingline Loans outstanding at such time
(excluding, in the case of the Lender that is the Swingline Lender, Swingline
Loans made by it and outstanding at such time to the extent that the other
Global Tranche Lenders shall not have funded their participations in such
Swingline Loans), adjusted to give effect to any reallocation under Section 2.21
of the Swingline Exposures of Defaulting Lenders in effect at such time, and (b)
in the case of the Lender that is the Swingline Lender, the aggregate principal
amount of all Swingline Loans made by such Lender and outstanding at such time
to the extent that the other Global Tranche Lenders shall not have funded their
participations in such Swingline Loans.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swiss Borrowing Subsidiary” means any Borrowing Subsidiary that is a Swiss
Subsidiary.

“Swiss Federal Tax Administration” means the Swiss federal tax administration
referred to in Article 34 of the Swiss Withholding Tax Act.

 31 

   


“Swiss Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of, or resident for tax purposes in, Switzerland or any
political subdivision thereof, including, with respect to AIH, the Guernsey
branch.

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
under this Agreement that are Non-Qualifying Banks must not at any time exceed
ten, all in accordance with the Guidelines.

“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors other than Qualifying Banks of any Swiss Borrowing Subsidiary under
all outstanding debts relevant for the classification as debenture
(Kassenobligation) must not at any time exceed twenty, all in accordance with
the Guidelines.

“Swiss Withholding Tax” means the withholding tax imposed by the Swiss Federal
Withholding Tax Act.

“Swiss Withholding Tax Act” means the Swiss federal act on withholding tax, of
October 13, 1965, as modified from time to time (“Bundesgesetz über die
Verrechnungssteuer vom 13. Oktober 1965”).

“Swiss Withholding Tax Rules” means, together, the Swiss Ten Non-Bank Rule and
the Swiss Twenty Non-Bank Rule.

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.

“Target Operating Day” means any day on which banks in London are open for
general banking business and is not (a) a Saturday or Sunday, (b) Christmas Day
or New Year’s Day or (c) any other day on which the TARGET is not operating (as
determined by the Administrative Agent).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” means June 27, 2016 or, if the “Termination Date” (as defined
in the Stock Purchase Agreement) shall have been extended in accordance with the
terms of the Stock Purchase Agreement, the earlier of (a) the latest date to
which such date shall have been so extended and (b) August 26, 2016.

“Total Debt” means, at any time, the sum of (a) all Indebtedness that is or
should be reflected as a liability on a consolidated balance sheet of the
Company and the Subsidiaries in accordance with GAAP and (b) the consideration
(other than any note of a Subsidiary that serves as a conduit in a sale or
financing transaction with respect to Receivables) received by the Company or
any Consolidated Subsidiary from any Person (other than the Company or a
Subsidiary) for Receivables sold, which Receivables remain uncollected at such
time (other than delinquent Receivables sold for collection in the ordinary
course of business and not as part of a financing transaction); less (x) the

 32 

   


sum of all cash and cash equivalents (as determined in accordance with GAAP) and
(y) the fair market value of any Marketable Securities of the Company and the
Consolidated Subsidiaries, with such excluded items under clauses (x) and (y)
above not to exceed US$65,000,000 in the aggregate at any time; provided,
however, that, with respect to any Non-Wholly Owned Subsidiary, the Indebtedness
(other than any Indebtedness that is Guaranteed by the Company or a Wholly-Owned
Subsidiary) and assets thereof referred to in the foregoing clauses shall be
disregarded in the calculation of “Total Debt” to the extent of any economic
interest in such Non-Wholly Owned Subsidiary that is directly or indirectly
owned by any Person other than the Company or a Subsidiary.

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following shall comprise a separate Tranche:
(a) the Global Tranche Commitments, the Global Tranche Revolving Loans and
participations in Letters of Credit and Swingline Loans attributable to the
Global Tranche Commitments (the “Global Tranche”) and (b) the US Tranche
Commitments, the US Tranche Revolving Loans (the “US Tranche”).

“Tranche Percentage” means a Global Tranche Percentage or a US Tranche
Percentage.

“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is to be a party, the borrowing of the Loans,
the use of the proceeds thereof and the issuance and use of Letters of Credit.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate or the Alternate Base Rate.

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a Domestic
Subsidiary.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“US Tax Certificate” has the meaning specified in Section 2.17(f)(ii).

“US Tranche” has the meaning specified in the definition of “Tranche”.

 33 

   


“US Tranche Borrower” means (a) the Company and (b) any Borrowing Subsidiary
that has been designated as a US Tranche Borrower pursuant to Section 2.20.

“US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such US Tranche Lender to make US Tranche Revolving Loans pursuant
to Section 2.01(b), expressed as an amount representing such US Tranche Lender’s
maximum US Tranche Revolving Credit Exposure hereunder, as such commitment may
be reduced or increased from time to time pursuant to Section 2.08 or
assignments by or to such US Tranche Lender pursuant to Section 10.04. The
initial amount of each US Tranche Lender’s US Tranche Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such US
Tranche Lender shall have assumed its US Tranche Commitment, as the case may be.
The aggregate amount of US Tranche Commitments on the Restatement Effective Date
is US$0.

“US Tranche Lender” means a Lender with a US Tranche Commitment or a US Tranche
Revolving Credit Exposure.

“US Tranche Lending Office” means, with respect to any US Tranche Lender, such
office(s) as such Lender (or any Affiliate of such Lender) shall have specified
from time to time as its “US Tranche Lending Office(s)” by notice to the Company
and the Administrative Agent.

“US Tranche Percentage” means, with respect to any US Tranche Lender at any
time, the percentage of the aggregate US Tranche Commitments represented by such
US Tranche Lender’s US Tranche Commitment at such time; provided that in the
case of Section 2.21 when a Defaulting Lender shall exist, “US Tranche
Percentage” shall mean the percentage of the total US Tranche Commitments
(disregarding any Defaulting Lender’s US Tranche Commitment) represented by such
Lender’s US Tranche Commitment. If the US Tranche Commitments have expired or
been terminated, the US Tranche Percentages shall be determined on the basis of
the US Tranche Commitments most recently in effect, giving effect to any
assignments.

“US Tranche Revolving Credit Exposure” means, with respect to any US Tranche
Lender at any time, the aggregate amount of such US Tranche Lender’s outstanding
US Tranche Revolving Loans.

“US Tranche Revolving Loans” means Loans made by the US Tranche Lenders pursuant
to Section 2.01(b). Each US Tranche Revolving Loan shall be a LIBOR Loan or an
ABR Loan.

“Wholly Owned Subsidiary” means a Subsidiary all the Capital Stock in which,
other than directors’ qualifying shares and/or other nominal amounts of Capital
Stock that are required to be held by Persons under applicable law, are owned,
directly or indirectly, by the Company or a Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such term is
defined in Part I of Subtitle E of Title IV of ERISA.

 34 

   


“Withholding Agent” means the Borrower or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Global
Tranche Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class
and Type (e.g., a “Global Tranche LIBOR Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Global Tranche Borrowing”) or by
Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “Global Tranche
LIBOR Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) all references
herein to the “date hereof” or the “date of this Agreement” shall refer to the
Closing Date. Unless otherwise indicated, any reference to a US Dollar amount in
Article VI or VII of this Agreement (or in any definition of a term used in
either such Article) shall be deemed to be a reference to that US Dollar amount
or the equivalent thereof in one or more other currencies.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that, (a) if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request

 35 

   


an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (b) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Company or
any Subsidiary at “fair value”, as defined therein.

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in a currency other than US
Dollars as of the date of the commencement of the initial Interest Period
therefor and as of the date of the commencement of each subsequent Interest
Period therefor, in each case using the Exchange Rate for such currency in
relation to US Dollars in effect on the date that is three Business Days prior
to the date on which the applicable Interest Period shall commence, and each
such amount shall, except as provided in the last two sentences of this Section,
be the US Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this sentence. The Administrative Agent shall
determine the US Dollar Equivalent of any Letter of Credit denominated in a
currency other than US Dollars as of the date such Letter of Credit is issued,
amended to increase its face amount, extended or renewed and as of the last
Business Day of each subsequent calendar quarter, in each case using the
Exchange Rate for such currency in relation to US Dollars in effect on the date
that is three Business Days prior to the date on which such Letter of Credit is
issued, amended to increase its face amount, extended or renewed and as of the
last Business Day of such subsequent calendar quarter, as the case may be, and
each such amount shall, except as provided in the last two sentences of this
Section, be the US Dollar Equivalent of such Letter of Credit until the next
required calculation thereof pursuant to this sentence. The Administrative Agent
shall notify the Company and the Lenders of each calculation of the US Dollar
Equivalent of each Borrowing or Letter of Credit. Notwithstanding the foregoing,
for purposes of any determination under Article V, Article VI (other than
Sections 6.08 and 6.09) or Section 7.01 or any determination under any other
provision of this Agreement expressly requiring the use of a current exchange
rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination.
For purposes of Section 6.08 and 6.09, amounts in currencies other than US
Dollars shall be translated into US Dollars at the currency exchange rates used
in preparing the Company’s annual and quarterly financial statements.

 36 

   


ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Global Tranche Commitments. Subject to the terms
and conditions set forth herein, each Global Tranche Lender agrees to make
Global Tranche Revolving Loans denominated in US Dollars, Euros, Canadian
Dollars or other Alternative Currencies to the Global Tranche Borrowers from
time to time during the Availability Period in principal amounts at any time
outstanding that will not result in (i) the Aggregate Global Tranche Revolving
Credit Exposure exceeding the aggregate Global Tranche Commitments, (ii) the
Global Tranche Revolving Credit Exposure of any Lender exceeding its Global
Tranche Commitment or (iii) the portion of the Aggregate Revolving Credit
Exposure attributable to Loans made to and Letters of Credit issued for the
accounts of Borrowing Subsidiaries that are Foreign Subsidiaries exceeding
US$200,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Global Tranche Borrowers may borrow, prepay and
reborrow Global Tranche Revolving Loans.

(b) US Tranche Commitments. Subject to the terms and conditions set forth
herein, each US Tranche Lender agrees to make US Tranche Revolving Loans
denominated in US Dollars to the US Tranche Borrowers from time to time during
the Availability Period in principal amounts at any time outstanding that will
not result in (i) the Aggregate US Tranche Revolving Credit Exposure exceeding
the aggregate US Tranche Commitments or (ii) the US Tranche Revolving Credit
Exposure of any Lender exceeding its US Tranche Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the US Tranche
Borrowers may borrow, prepay and reborrow US Tranche Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Global Tranche Revolving Loan shall
be made as part of a Global Tranche Borrowing consisting of Global Tranche
Revolving Loans of the same Type and currency made by the Global Tranche Lenders
ratably in accordance with their respective Global Tranche Commitments. Each US
Tranche Revolving Loan shall be made as part of a US Tranche Borrowing
consisting of US Tranche Revolving Loans of the same Type made by the US Tranche
Lenders ratably in accordance with their respective US Tranche Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, (i) each Borrowing denominated in US Dollars shall
be comprised entirely of (A) LIBOR Loans or (B) at the request of the applicable
Borrower as provided herein and solely in the case of any such Borrowing by the
Company or a US Borrowing Subsidiary, ABR Loans, (ii) each Borrowing denominated
in Euros shall be comprised entirely of EURIBOR Loans, (iii) each Borrowing
denominated in Canadian Dollars shall be comprised entirely of CDOR Loans and
(iv) each Borrowing denominated in any Alternative Currency other than Euros or

 37 

   


Canadian Dollars shall be comprised entirely of LIBOR Loans. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any LIBOR Borrowing, EURIBOR
Borrowing or CDOR Borrowing, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. At the time that each ABR Borrowing (other than a Swingline
Loan) is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of US$1,000,000 and not less than US$5,000,000; provided that
an ABR Borrowing under any Tranche may be in an aggregate amount that is equal
to the entire unused balance of the Commitments under such Tranche or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of US$100,000 and not less than US$1,000,000. Borrowings of more than
one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 12 LIBOR Borrowings, EURIBOR
Borrowings and CDOR Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing (other than a
Swingline Loan), the applicable Borrower shall notify the Administrative Agent
of such request (a) in the case of a LIBOR Borrowing, a EURIBOR Borrowing or a
CDOR Borrowing, not later than 11:00 a.m., Local Time, three Business Days
before the date of the proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such notice shall be given by telephone or telecopy.
Each Borrowing Request shall be irrevocable and shall be in the form of (or, in
the case of a telephonic Borrowing Request, confirmed promptly by hand delivery
or telecopy of a written Borrowing Request in the form of) Exhibit B or any
other form approved by the Administrative Agent and signed by a Financial
Officer of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrower requesting such Borrowing;

(ii) the Tranche and Type of such Borrowing;

(iii) the currency and the principal amount of such Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

 38 

   


(v) in the case of a LIBOR Borrowing, a EURIBOR Borrowing or a CDOR Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(vi) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section
2.06(a).

If no election as to the currency of the Borrowing is specified, then the
requested Borrowing shall be denominated in US Dollars. If no election as to the
Type of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing if denominated in US Dollars, a EURIBOR Borrowing if denominated in
Euros, a CDOR Borrowing if denominated in Canadian Dollars or a LIBOR Borrowing
if denominated in an Alternative Currency other than Euros or Canadian Dollars.
If no Interest Period is specified with respect to any requested LIBOR
Borrowing, EURIBOR Borrowing or CDOR Borrowing, then the requesting Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender under the applicable
Tranche of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, from time to time during the Availability Period, the Company may
request that the Swingline Lender make, and the Swingline Lender may, in its
discretion, agree to make, Swingline Loans to the Company in US Dollars in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of the outstanding Swingline Loans exceeding
US$25,000,000, (ii) the Aggregate Global Tranche Revolving Credit Exposure
exceeding the aggregate Global Tranche Commitments or (iii) the Global Tranche
Revolving Credit Exposure of any Lender (including the Swingline Lender)
exceeding its Global Tranche Commitment; provided that the Swingline Lender
shall not make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company and the US Borrowing Subsidiaries may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy signed
by a Financial Officer on behalf of the applicable Borrower), not later than
12:00 noon, New York City time, on the day of such proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received by it. If the Swingline Lender shall elect to make the requested
Swingline Loan, it shall make such Swingline Loan available to the applicable
Borrower by means of a credit to the general deposit account of the Company with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by

 39 

   


remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
each Global Tranche Lender to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the Global Tranche Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Global Tranche Lender, specifying in such notice
such Lender’s Global Tranche Percentage of such Swingline Loan or Loans. Each
Global Tranche Lender hereby unconditionally and irrevocably agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Global Tranche Percentage of such
Swingline Loan or Loans. Each Global Tranche Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Global Tranche Lender shall comply with its obligations under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Global Tranche Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from or on behalf of the applicable
Borrower in respect of a Swingline Loan after receipt by the Swingline Lender of
the proceeds of a sale of participations therein shall be promptly remitted to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Global Tranche
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to a Loan Party for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company, on behalf of itself or any other
Borrower, may request the issuance, amendment, renewal or extension of Letters
of Credit for its own account, the account of the applicable Borrower or the
account of any other Subsidiary (provided that the Company shall be a
co-applicant and co-obligor with respect to each Letter of Credit issued for the
account of any Subsidiary that is not a Borrower), in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time not fewer than five Business Days before the end of
the

 40 

   


Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, an Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. Existing Letters of Credit
will, for all purposes of this Agreement (including paragraphs (d) and (e) of
this Section), be deemed to have been issued hereunder on the Effective Date and
will, for all purposes of this Agreement, constitute Letters of Credit.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the currency in which
such Letter of Credit is to be denominated (which shall be US Dollars, Euros,
Canadian Dollars or another currency approved by the applicable Issuing Bank
that satisfies the requirements of clauses (a) and (b) of the definition of
“Alternative Currency”), the name and address of the beneficiary thereof and
such other information as shall be necessary to enable the applicable Issuing
Bank to prepare, amend, renew or extend such Letter of Credit. If requested by
such Issuing Bank, the applicable Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000, and the portion of
the LC Exposure attributable to Letters of Credit issued by any Issuing Bank
shall not exceed the LC Commitment of such Issuing Bank, (ii) the Aggregate
Global Tranche Credit Revolving Exposures shall not exceed the aggregate Global
Tranche Commitments, (iii) no Global Tranche Lender will have a Global Tranche
Revolving Credit Exposure greater than its Global Tranche Commitment and (iv)
the portion of the Aggregate Revolving Credit Exposure attributable to Loans
made to and Letters of Credit issued for the accounts of Borrowing Subsidiaries
that are Foreign Subsidiaries shall not exceed US$200,000,000; the Issuing Bank
shall not be under any obligation to issue any Letter of Credit if: (i) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing the Letter
of Credit, or any Law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for

 41 

   


which the Issuing Bank is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which the Issuing Bank in good faith deems material to
it;(ii) the issuance of the Letter of Credit would violate one or more policies
of the Issuing Bank applicable to letters of credit generally;

(c) Expiration Date. Each Letter of Credit will expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Global Tranche Lenders, such
Issuing Bank hereby grants to each Global Tranche Lender, and each Global
Tranche Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Global Tranche Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Global Tranche Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable Issuing Bank, such Lender’s Global Tranche
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment in respect of an LC Disbursement
required to be refunded to a Borrower for any reason. Any payment by the Global
Tranche Lenders shall be made (i) if the currency of the applicable LC
Disbursement or reimbursement payment shall be US Dollars, Euros, Canadian
Dollars or another Alternative Currency, then in the currency of such LC
Disbursement or reimbursement payment and (ii) if the currency of the applicable
LC Disbursement or reimbursement payment shall be a currency other than US
Dollars, Euros, Canadian Dollars or another Alternative Currency, in an amount
of US Dollars, calculated by the Administrative Agent based on current exchange
rates on the applicable LC Participation Calculation Date, sufficient to enable
the Administrative Agent to purchase an amount of such currency equal to the
amount of such LC Disbursement. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default, any reduction or
termination of the Commitments or any fluctuation in currency values or any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the expiration thereof or
of the Global Tranche Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

 42 

   


(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount in the currency of
such LC Disbursement equal to such LC Disbursement not later than 12:00 noon,
Local Time, on the date that such LC Disbursement is made, if such Borrower
shall have received notice of such LC Disbursement prior to 10:00 a.m., Local
Time, on such date, or, if such notice has not been received by such Borrower
prior to such time on such date, then not later than 12:00 noon, Local Time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., Local Time, on the day of receipt, or (ii) the
Business Day immediately following the day that such Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that if such LC Disbursement is denominated in US Dollars and is not
less than $1,000,000, the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Borrowing or a Swingline Loan in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing or Swingline Loan. If the applicable Borrower fails to make any such
reimbursement payment when due, (A) if such payment relates to a Letter of
Credit denominated in a currency other than US Dollars, Euros, Canadian Dollars
or another Alternative Currency, automatically and with no further action
required, the obligation of such Borrower to reimburse the applicable LC
Disbursement shall be permanently converted into an obligation to reimburse the
US Dollar Equivalent, calculated using the LC Exchange Rate on the applicable LC
Participation Calculation Date, of such LC Disbursement and (B) in the case of
each LC Disbursement, the Administrative Agent shall notify each Global Tranche
Lender of the applicable LC Disbursement, the amount and currency of the payment
then due from such Borrower in respect thereof and such Lender’s Global Tranche
Percentage thereof. Promptly following receipt of such notice, each Global
Tranche Lender shall pay to the Administrative Agent on the date such notice is
received, in the applicable currency, its Global Tranche Percentage of the
applicable LC Disbursement payment then due from such Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders pursuant to this paragraph), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this

 43 

   


Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit, this Agreement or
any other Loan Document, or any term or provision herein or therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Global
Tranche Commitments or (v) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, such Borrower’s obligations hereunder. None of the
Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to a Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by each Borrower to the fullest extent permitted by applicable law)
suffered by such Borrower that are caused by (i) such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or (ii) such Issuing
Bank’s breach of its obligation to issue a Letter of Credit pursuant to this
Section. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or

 44 

   


delay in giving such notice shall not relieve the applicable Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the applicable Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement denominated in US Dollars,
and at all times following the conversion to US Dollars of an LC Disbursement
made in another currency pursuant to paragraph (e) of this Section, at the rate
per annum then applicable to ABR Revolving Loans; provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.12(e) shall apply and (ii) if such LC Disbursement
is made in a currency other than US Dollars, at all times prior to any
conversion to US Dollars pursuant to paragraph (e) of this Section, at a rate
equal to the rate reasonably determined by the applicable Issuing Bank to be the
cost to such Issuing Bank of funding such LC Disbursement plus the Applicable
Rate applicable to LIBOR Revolving Loans at such time; provided that, if the
applicable Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(e) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank (except that interest accrued on
and after the date of payment by any Global Tranche Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be paid to the
Administrative Agent for the account of such Lender pro rata to the extent of
such payment), and shall be payable on demand or, if no demand has been made, on
the date on which the applicable Borrower reimburses the applicable LC
Disbursement in full.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(c). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement (including the right to receive fees under Section
2.11(c)), but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the

 45 

   


Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, each Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders and the Issuing Banks, an amount in cash equal to the portion of the LC
Exposure attributable to Letters of Credit issued for the account of such
Borrower as of such date plus any accrued and unpaid interest thereon; provided
that (i) amounts payable in respect of any Letter of Credit or LC Disbursement
shall be payable in the currency of such Letter of Credit or LC Disbursement,
except that LC Disbursements in a currency in respect of which the applicable
Borrower’s reimbursement obligations have been converted to obligations in US
Dollars as provided in paragraph (e) of this Section and interest accrued
thereon shall be payable in US Dollars and (ii) the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in Section 7.01(h) or 7.01(i). The Borrowers shall also deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.21. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations, and the
applicable Borrower hereby creates in favor of the Administrative Agent a
security interest in each such deposit to secure such Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the applicable
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing more than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrowers under this
Agreement. If a Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower within
three Business Days after all Events of Default have been cured or waived.

(k) Designation of Additional Issuing Banks. From time to time, the Company may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an Issuing Bank Agreement, which shall set forth
the LC Commitment of such Lender and be executed by such Lender, the Company and
the Administrative Agent and, from and after the effective date of such
agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to include such Lender in its

 46 

   


capacity as an Issuing Bank. The Issuing Bank Agreement of any Issuing Bank may
limit the currencies in which and the Borrowers for the accounts of which such
Issuing Bank will issue Letters of Credit, and any such limitations will, as to
such Issuing Bank, be deemed to be incorporated in this Agreement.

(l) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the currency and aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit without first obtaining written
confirmation from the Administrative Agent that such increase is then permitted
under this Agreement, (ii) on each Business Day on which such Issuing Bank makes
any LC Disbursement, the date, currency and amount of such LC Disbursement,
(iii) on any Business Day on which a Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 1:00 p.m., Local Time,
to the account of the Administrative Agent (or one of its Affiliates) most
recently designated by the Administrative Agent for such purpose by notice to
the applicable Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loan proceeds available
to the applicable Borrower by promptly crediting the amounts so received, in
like funds, to the Applicable Funding Account of such Borrower; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank. If a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, the Administrative
Agent shall return the amounts so received to the respective Lenders.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount in the required currency. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and

 47 

   


including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the rate reasonably determined by the Administrative Agent to be
the cost to it of funding such amount or (ii) in the case of such Borrower, the
interest rate applicable to the subject Loan.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBOR
Borrowing, a EURIBOR Borrowing or a CDOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a LIBOR Borrowing, a EURIBOR
Borrowing or a CDOR Borrowing, may elect Interest Periods therefor, all as
provided in this Section and on terms consistent with the other provisions of
this Agreement. The applicable Borrower may elect different options with respect
to different portions of the applicable affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Loans, which may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by the time and date that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such notice shall be given by telephone or telecopy.
Each Interest Election Request shall be irrevocable and shall be in a form (or,
in the case of a telephonic Interest Election Request, confirmed promptly by
hand delivery or telecopy of a written Interest Election Request in a form)
approved by the Administrative Agent and signed by a Financial Officer of the
applicable Borrower. Notwithstanding any other provision of this Section, a
Borrower shall not be permitted to (i) change the currency of any Borrowing,
(ii) to elect an Interest Period for LIBOR Loans, EURIBOR Loans or CDOR Loans
that does not comply with Section 2.02(d) or (iii) to convert any Borrowing into
a Type not available for Borrowings in the applicable currency.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

 48 

   


(iv) if the resulting Borrowing is to be a LIBOR Borrowing, a EURIBOR Borrowing
or a CDOR Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.

If by any such Interest Election Request a Borrower requests a LIBOR, a EURIBOR
or a CDOR Borrowing but does not specify an Interest Period, then such Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing, a EURIBOR Borrowing or a CDOR
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period, (i) in the case of a LIBOR Borrowing made to the Company or a US
Borrowing Subsidiary and denominated in US Dollars, such Borrowing shall be
converted to an ABR Borrowing and (ii) in the case of any other Borrowing, such
Borrowing shall become due and payable on the last day of such Interest Period.

(f) Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in US Dollars to the
Company or a Domestic Subsidiary may be converted to or continued as a LIBOR
Borrowing, (ii) unless repaid, each LIBOR Borrowing denominated in US Dollars of
the Company or a Domestic Subsidiary shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto. The foregoing is without
prejudice to the other rights and remedies available hereunder upon an Event of
Default.

SECTION 2.08. Termination, Reduction and Increase of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

(b) The Company may at any time, without premium or penalty, terminate, or from
time to time reduce, the Commitments of any Tranche; provided that (i) each such
reduction of the Commitments of any Tranche shall be in an amount that is not
less than the Borrowing Minimum and an integral multiple of the Borrowing
Multiple, in each case for Borrowings denominated in US Dollars and (ii) the
Company shall not terminate or reduce the Commitments of any Tranche if after
giving effect to such termination or reduction and to any concurrent payment or
prepayment of Loans or LC Disbursements in accordance with Section 2.10, (A) the
Aggregate Revolving Credit Exposure under either the US Tranche or the Global
Tranche would exceed the aggregate amount of Commitments of such Tranche, (B)
the Revolving Credit Exposure under either the US Tranche or the Global Tranche
of any Lender would exceed its

 49 

   


Commitments of such Tranche or (C) the Aggregate Revolving Credit Exposure would
exceed the aggregate Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under any Tranche under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments under any Tranche may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked or extended by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied or the effectiveness of such other credit facilities
is delayed. Any termination or reduction of the Commitments under any Tranche
shall be permanent. Each reduction of the Commitments under any Tranche shall be
made ratably among the applicable Lenders in accordance with their Commitments
under such Tranche.

(d) (i) The Company may at any time and from time to time, by written notice to
the Administrative Agent (which shall deliver a copy thereof to the applicable
Lenders) executed by the Company and one or more financial institutions (any
such financial institution referred to in this Section being called an
“Increasing Lender”), which may include any Lender, cause Global Tranche
Commitments or US Tranche Commitments to be extended by the Increasing Lenders
(or cause the Global Tranche Commitments or US Tranche Commitments of the
Increasing Lenders to be increased, as the case may be) in an amount for each
Increasing Lender (which shall not be less than US$5,000,000) set forth in such
notice; provided, that (A) the new Commitments and increases in existing
Commitments pursuant to this paragraph, in each case, after the Restatement
Effective Date, shall not be greater than US$100,000,000 in the aggregate and
shall not be less than US$10,000,000 (or any portion of such US$100,000,000
aggregate amount remaining unused) for any such increase, (B) each Increasing
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
(iii) each Increasing Lender, if not already a Lender hereunder, shall become a
party to this Agreement by completing and delivering to the Administrative Agent
a duly executed accession agreement in a form satisfactory to the Administrative
Agent and the Borrower (an “Accession Agreement”). New Commitments and increases
in Commitments shall become effective on the date specified in the applicable
notices delivered pursuant to this paragraph. Upon the effectiveness of any
Accession Agreement to which any Increasing Lender is a party, (x) such
Increasing Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights, benefits and privileges accorded a Lender
hereunder and subject to all obligations of a Lender hereunder and (y) Schedule
2.01 shall be deemed to have been amended to reflect the Commitment or
Commitments of such Increasing Lender as provided in such Accession Agreement.

      (ii) On the effective date (the “Increase Effective Date”) of any increase
in the Commitments of any Tranche pursuant to paragraph (d)(i) above (a
“Commitment

 50 

   


Increase”), (A) the aggregate principal amount of the Borrowings of such Tranche
outstanding (the “Initial Borrowings”) immediately prior to the Commitment
Increase on the Increase Effective Date shall be deemed to be paid; (B) each
Increasing Lender that shall have had a Commitment under such Tranche prior to
the Commitment Increase shall pay to the Administrative Agent in same day funds
(in the applicable currencies), an amount equal to the difference between (x)
the product of (1) such Lender’s applicable Tranche Percentage (calculated after
giving effect to the Commitment Increase) multiplied by (2) the amount of each
Subsequent Borrowing (as hereinafter defined) and (y) the product of (1) such
Lender’s applicable Tranche Percentage (calculated without giving effect to the
Commitment Increase) multiplied by (2) the amount of each Initial Borrowing; (C)
each Increasing Lender that shall not have had a Commitment under such Tranche
prior to the Commitment Increase shall pay to the Administrative Agent in same
day funds (in the applicable currencies) an amount equal to the product of (1)
such Increasing Lender’s applicable Tranche Percentage (calculated after giving
effect to the Commitment Increase) multiplied by (2) the amount of each
Subsequent Borrowing; (D) after the Administrative Agent receives the funds
specified in clauses (B) and (C) above, the Administrative Agent shall pay to
each Lender (in the applicable currencies) the portion of such funds that is
equal to the difference between (x) the product of (1) such Lender’s applicable
Tranche Percentage (calculated without giving effect to the Commitment Increase)
multiplied by (2) the amount of each Initial Borrowing, and (y) the product of
(1) such Lender’s applicable Tranche Percentage (calculated after giving effect
to the Commitment Increase) multiplied by (2) the amount of each Subsequent
Borrowing; (E) after the effectiveness of the Commitment Increase, the
applicable Borrower shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in amounts (in the currencies of the Initial Borrowings) equal to
the amounts of the Initial Borrowings and of the Types and for the Interest
Periods specified in a Borrowing Request delivered to the Administrative Agent
in accordance with Section 2.03; (F) each Lender shall be deemed to hold its
applicable Tranche Percentage of each Subsequent Borrowing (each calculated
after giving effect to the Commitment Increase); and (G) the Borrower shall pay
each Lender any and all accrued but unpaid interest on its Loans comprising the
Initial Borrowings. The deemed payments made pursuant to clause (i) above shall
be subject to compensation by the applicable Borrower pursuant to the provisions
of Section 2.16 if the Increase Effective Date occurs other than on the last day
of the Interest Period relating thereto.

      (iii) Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or additions of a new Lender shall become
effective under this paragraph (d) unless (A) on the effective date of such
increase, the conditions set forth in Section 4.02(a) and (b) shall be satisfied
(with all references in such paragraphs to a Borrowing being deemed to be
references to such increase or addition) and (B) the Administrative Agent shall
have received a certificate to that effect dated such date and executed by the
President, Vice President or a Financial Officer of the Company (with sufficient
copies for each of the Lenders) together with documents consistent with those
delivered on the Effective Date under Section 4.01(b), (c) and (f), giving
effect to such increase or addition.

 51 

   


SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the accounts
of the applicable Lenders the then unpaid principal amount of each Revolving
Loan of such Borrower on the Maturity Date and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan made to such Borrower on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th day or the last day of a calendar month and that is at
least two Business Days after the day on which such Swingline Loan is made;
provided that on each date on which a Borrowing denominated in US Dollars
(including any ABR Borrowing) is made to a Borrower that shall have borrowed
Swingline Loans, such Borrower shall repay all Swingline Loans then outstanding
to it.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type of each such Loan
and, in the case of any LIBOR, EURIBOR or CDOR Loan, the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders or any of them and each Lender’s share thereof. The
information contained in such accounts will be made available to the Company at
reasonable times and upon reasonable request.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it to any Borrower be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Company and the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.10. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing of such Borrower in

 52 

   


whole or in part, subject to Section 2.16 (but otherwise without premium or
penalty) and the requirements of this Section.

(b) If the Aggregate Revolving Credit Exposure under any Tranche shall exceed
the aggregate Commitments under such Tranche, then (i) on the last day of any
Interest Period for any LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing
under such Tranche and (ii) on each other date on which any ABR Borrowing or
Swingline Loan shall be outstanding under such Tranche, the applicable Borrowers
shall prepay Loans under such Tranche in an aggregate amount equal to the lesser
of (i) the amount necessary to eliminate such excess and (ii) the amount of such
Borrowing. If the Aggregate Revolving Credit Exposure under any Tranche on the
last day of any month shall exceed 105% of the aggregate Commitments under such
Tranche, then the applicable Borrowers shall, within three Business Days of such
last day, prepay one or more Borrowings under such Tranche in an aggregate
principal amount sufficient to eliminate such excess.

(c) On the date of any Prepayment Event, the Company shall pay or prepay (or
shall cause a Borrowing Subsidiary to pay or prepay) Borrowings in an amount
equal to that portion of the Pro Rata Proceeds of such Event equal to the excess
of (a) the Aggregate Revolving Credit Exposure immediately following such Event
over (b) the aggregate Commitments after giving effect to the reduction of the
Commitments required pursuant to Section 6.03(i) or 6.06(c) in respect of such
Event.

(d) On the date of any termination or reduction of the Commitments of either
Tranche pursuant to Section 2.08, the Company shall pay or prepay (or shall
cause a Borrowing Subsidiary to pay or prepay) so much of the Borrowings under
such Tranche as shall be necessary in order that the Aggregate Revolving Credit
Exposure under such Tranche shall not exceed the aggregate Commitments under
such Tranche after giving effect to such termination or reduction.

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section.

(f) The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) of any prepayment
of a Borrowing hereunder (i) in the case of a LIBOR Borrowing, a EURIBOR
Borrowing or a CDOR Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of such prepayment, (ii) in the case of an ABR
Borrowing (other than a Swingline Loan), not later than 11:00 a.m., New York
City time, one Business Day before the date of such prepayment and (iii) in the
case of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be given by telephone or
telecopy. Each such telephonic notice shall be confirmed promptly by hand
delivery or telecopy of a written notice. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment

 53 

   


is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.08. Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrowers agree to pay to the Administrative Agent,
in US Dollars, for the account of each Lender, a commitment fee (a “Commitment
Fee”), which shall accrue at the Applicable Rate on the daily unused amount of
each Commitment of such Lender, in each case during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates. Accrued Commitment Fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the Closing Date, and, with respect to the Commitments
of any Tranche, on the date on which the Commitments of such Tranche shall
terminate. All Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). For purposes of computing Commitment
Fees, a Global Tranche Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Global Tranche Revolving Loans and LC Exposure of such
Lender (and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) The Company agrees to pay (or cause the applicable Borrowing Subsidiary to
pay) (i) to the Administrative Agent for the account of each Global Tranche
Lender a participation fee (an “LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used in determining the interest rate applicable to LIBOR Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Global Tranche Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank, a fronting fee
(an “LC Fronting Fee”), which shall accrue at the rate of 0.125% per annum on
the average daily undrawn amount of the outstanding Letters of Credit issued by
such Issuing Bank during the period from and including Closing Date to but
excluding the later of the date of termination of the Global Tranche Commitments
and the date on which the last of such Letters of Credit expires, terminates or
is drawn in full, as well as such Issuing Bank’s standard fees (“Issuing Bank
Fees”) with respect to the issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. LC Participation Fees and
LC Fronting Fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such Fees not so paid shall be payable on

 54 

   


the date on which the Global Tranche Commitments terminate and any such Fees
accruing after the date on which the Global Tranche Commitments terminate shall
be payable on demand. Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All LC
Participation Fees and LC Fronting Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Company and the Administrative Agent.

(d) The Borrowers agree to pay, through the Administrative Agent, upfront fees
in the amounts heretofore communicated to the Lenders by the Company and the
Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates on which due, in
immediately available funds, to the Administrative Agent or to any Issuing Bank
(in the case of fees payable to it) for distribution, in the case of Commitment
Fees, LC Participation Fees and upfront fees, to the Revolving Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances. The parties
hereto agree that each fee payable under paragraph (a), (c) or (d) of this
Section shall be payable (i) 91% by the Company, (ii) 4% by AIH, (iii) 4% by
AIE, and (iv) 1% by AIC, it being agreed that such allocation shall not reduce
the rights of the Administrative Agent or the Lenders under Article IX in
respect of amounts payable by such Borrowing Subsidiaries.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each LIBOR Borrowing shall bear interest at (i) in the
case of a LIBOR Borrowing denominated in US Dollars, the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate and
(ii) in the case of a LIBOR Borrowing denominated in an Alternative Currency,
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) The Loans comprising each EURIBOR Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(d) The Loans comprising each CDOR Borrowing shall bear interest at the CDO Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.

(e) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, to the fullest extent permitted by applicable law,
after as well as before

 55 

   


judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(f) Accrued interest on each Loan under any Tranche shall be payable in arrears
on each Interest Payment Date for such Loan and upon the termination of the
Commitments of such Tranche; provided that (i) interest accrued pursuant to
paragraph (e) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any LIBOR,
EURIBOR or CDOR Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(g) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii)
interest on CDOR Borrowings shall be computed on the basis of a year of 365 days
(or 366 days in a leap year). Interest on all Borrowings and other amounts
accruing interest shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate, LIBO Rate, EURIBO Rate or CDO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. For purposes of the Interest Act (Canada),
whenever any interest is computed using a rate based on a year of 360 days, such
rate determined pursuant to such computation, when expressed as an annual rate,
is equivalent to (a) the applicable rate based on a year of 360 days multiplied
by (b) the actual number of days in the calendar year in which the period for
which such interest is payable (or compounded) ends; and divided by (c) 360.

(h) The rates of interest provided for in this Agreement, insofar as they relate
to Global Tranche Revolving Loans made to or LC Disbursements under Letters of
Credit issued for the account of Swiss Borrowing Subsidiaries, are minimum
interest rates. When entering into this Agreement, the parties have assumed that
the interest payable by Swiss Borrowing Subsidiaries at the rates set out in
this Section or in other Sections of this Agreement is not and will not become
subject to the Swiss Withholding Tax. Notwithstanding that the parties hereto do
not anticipate that any payment of interest will be subject to the Swiss
Withholding Tax, such parties agree that, in the event that (i) the Swiss
Withholding Tax shall be imposed on interest payments by any Swiss Borrowing
Subsidiary and (ii) such Swiss Borrowing Subsidiary is unable, by reason of the
Swiss Withholding Tax Act, to comply with Section 2.17, the interest rate on
Loans and LC Disbursements of such Swiss Borrowing Subsidiary shall be increased
in such a way that the amount of interest effectively paid to each Lender or
Issuing Bank is in an

 56 

   


amount which (after making any deduction of the Non-Refundable Portion (as
defined below) of the Swiss Withholding Tax) equals the amount of such interest
that would have been due had no deduction of Swiss Withholding Tax been
required. Unless an Event of Default has occurred and is continuing, a payment
shall not be increased with respect to a specific Lender under this paragraph
(i) of Section 2.12 by reason of Swiss Withholding Tax if and to the extent the
Swiss Ten Non-Bank Rule and/or the Swiss Twenty Non-Bank Rule shall have been
violated as a result, in whole or in part, of such Lender's non-compliance with
its obligations under Section 2.17(h) or Section 10.04(d) or by having lost its
status as Qualifying Bank (other than as a result of any Change in Law). For the
purposes of this Section, “Non-Refundable Portion” shall mean Swiss Withholding
Tax at the standard rate (being, as at the date hereof, 35%) unless a tax ruling
issued by the Swiss Federal Tax Administration confirms that, in relation to a
specific Lender based on an applicable double tax treaty, the Non-Refundable
Portion is a specified lower rate (or no withholding tax is imposed), in which
case such lower rate (or zero rate) shall be applied in relation to such Lender.
To the extent that interest payable by a Swiss Borrowing Subsidiary under this
Agreement or any other Loan Document becomes subject to Swiss Withholding Tax,
each specific Lender and the specific Swiss Borrowing Subsidiary shall promptly
co-operate in a commercially reasonable manner in completing any procedural
formalities (including submitting forms and documents required by the
appropriate Tax authority) to the extent possible and necessary for the specific
Swiss Borrowing Subsidiary to obtain the tax ruling from Swiss Federal Tax
Administration.

(i) No Swiss Borrowing Subsidiary shall be required to pay any additional amount
to a Lender pursuant to paragraph (h) above to compensate such Lender for any
Swiss Withholding Tax that, as to such Lender, is an Excluded Tax by reason of
subclause (c)(ii) of the definition of such term.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing, a EURIBOR Borrowing or a CDOR Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or the CDO
Rate, as the case may be, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or a majority
in interest of the Lenders that would make Loans as part of such Borrowing) that
the Adjusted LIBO Rate, LIBO Rate, EURIBO Rate or CDO Rate, as the case may be,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining the Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable

 57 

   


Lenders that the circumstances giving rise to such notice no longer exist (it
being agreed that the Administrative Agent will so notify the Company promptly
after it becomes aware that such circumstances no longer exist), (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, an affected LIBOR Borrowing, EURIBOR Borrowing
or CDOR Borrowing, as the case may be, shall be ineffective, (ii) any affected
LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing that is requested to be
continued shall (A) if denominated in US Dollars, be continued as an ABR
Borrowing or (B) otherwise, be repaid on the last day of the then current
Interest Period applicable thereto and (iii) any Borrowing Request for an
affected LIBOR Borrowing, EURIBOR Borrowing or CDOR Borrowing shall (A) if
denominated in US Dollars, be deemed a request for an ABR Borrowing or (B)
otherwise, be ineffective.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes (other than Indemnified Taxes on payments under this Agreement and Other
Taxes, which shall be governed by Section 2.17, and Excluded Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender, any Issuing Bank or the London or European interbank
market any other condition (other than Taxes) affecting this Agreement or LIBOR
Loans, EURIBOR Loans or CDOR Loans made by such Lender or any Letter of Credit
or participations therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered;
provided that the Borrower shall have no obligation to pay or cause to be paid
any amounts in respect of such increased cost or reduction if it is not the
general practice of such Lender or such Issuing Bank at the time such increased
cost or reduction occurs to claim reimbursement for, or indemnity with respect
to, such increased cost or reduction in respect of similar transactions
involving similarly situated borrowers.

 58 

   


(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

(c) If the cost to any Lender of making or maintaining any Loan to, or
participating in any Letter of Credit or of any Issuing Bank of issuing or
maintaining any Letter of Credit to, a Borrowing Subsidiary is increased (or the
amount of any sum received or receivable by any Lender (or its applicable
lending office) or any Issuing Bank is reduced) by an amount deemed in good
faith by such Lender or such Issuing Bank to be material, by reason of the fact
that such Borrowing Subsidiary is incorporated in, has its principal place of
business in, or borrows from, a jurisdiction outside the United States, such
Lender or such Issuing Bank shall provide prompt notice thereof to the Company
and such Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank
for such increased cost or reduction within 10 days after demand by such Lender
or such Issuing Bank (with a copy to the Administrative Agent); provided that
failure by such Lender or such Issuing Bank to provide prompt notice pursuant to
this Section will not impair its rights to indemnification under this Section
(except, and only to the extent, such Borrowing Subsidiary suffers an actual
loss by the failure to provide such notice within 90 days from the incurrence of
such increased cost). A certificate of such Lender or such Issuing Bank claiming
compensation under this paragraph and setting forth the additional amount or
amounts to be paid to it hereunder (and the basis for the calculation of such
amount or amounts) shall be conclusive in the absence of manifest error.

(d) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the applicable Borrower to pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

(e) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 180 days

 59 

   


prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(f) Notwithstanding any other provision of this Section, no Lender shall demand
compensation for any increased cost or reduction pursuant to this Section if it
shall not at the time be the general policy or practice of such Lender to demand
such compensation in similar circumstances under comparable provisions of other
comparable financing agreements.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision
herein, if, after the Restatement Effective Date, (i) any Change in Law shall
have made it unlawful for any Lender to make or maintain any LIBOR Loan, EURIBOR
Loan or CDOR Loan or (ii) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
which would make it impracticable for any Lender to make any LIBOR Loan, EURIBOR
Loan or CDOR Loan, then, by written notice to the Company and to the
Administrative Agent:

(i) such Lender may declare that LIBOR Loans or EURIBOR Loans (in the affected
currency or currencies) or CDOR Loan, as the case may be, will not thereafter
(for the duration of such unlawfulness or impracticability) be made by such
Lender hereunder, whereupon any request for a LIBOR Borrowing or EURIBOR
Borrowing (in the affected currency or currencies) or a CDOR Borrowing, as the
case may be, shall, as to such Lender only, be deemed (A) in the case of a
request for a Loan denominated in US Dollars, a request for an ABR Loan or (B)
in the case of a request for a Loan denominated in any other currency, to have
been withdrawn; and

(ii) such Lender may require (A) that all affected LIBOR Loans denominated in US
Dollars made by it be converted to ABR Loans and (B) that all affected LIBOR
Loans denominated in any other currency or EURIBOR or CDOR Loans made by it be
prepaid, in which event all such LIBOR Loans, EURIBOR Loans or CDOR Loans shall
be automatically converted to ABR Loans or prepaid, as the case may be, in each
case as of the effective date of such notice as provided in paragraph (b) of
this Section.

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal which would otherwise have been
applied to repay the LIBOR Loans, EURIBOR Loans or CDOR Loans of such Lender
shall instead be applied to repay the ABR Loans made by such Lender in lieu of,
or resulting from the conversion of, such LIBOR Loans, EURIBOR Loans or CDOR
Loans.

 60 

   


(b) For purposes of this Section, a notice to the Company by any Lender shall be
effective as to each such Loan, if lawful, on the last day of the Interest
Period currently applicable to such Loan; in all other cases such notice shall
be effective on the date of receipt by the Company.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan, EURIBOR Loan or CDOR Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any LIBOR Loan, EURIBOR Loan or CDOR Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any LIBOR Loan, EURIBOR Loan or
CDOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether any such notice may be revoked or extended under Section
2.10(e) and is revoked or extended in accordance therewith) or (d) the
assignment of any LIBOR Loan, EURIBOR Loan or CDOR Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
applicable Borrower pursuant to Section 2.19 or following an Event of Default
with respect to the Company under Section 7.01(h) or (i), then, in any such
event, the applicable Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of any LIBOR Loan, EURIBOR
Loan or CDOR Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender in good faith to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate, the
LIBO Rate, the EURIBO Rate or the CDO Rate, as the case may be (without taking
into account the Applicable Rate), that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such Loan)
over (ii) the amount of interest that would accrue on such principal amount for
such period at the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate or the CDO
Rate, as the case may be (without taking into account the Applicable Rate), for
an Interest Period commencing on the date of such event and ending at or as
nearly as possible to the last day of the then current Interest Period for such
Loan (or, in the case of a failure to borrow, convert or continue, the last day
of the period that would have been the Interest Period for such Loan). A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes,
except as required by law; provided that if any Loan Party shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender and Issuing Bank (as the case may
be) receives an amount equal to the sum it

 61 

   


would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) In addition, the Company shall pay, or shall cause the applicable Loan Party
to pay, any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Company shall indemnify (or shall cause the applicable Loan Party to
indemnify) the Administrative Agent, each Lender and each Issuing Bank, within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid or withheld by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Company (or such Loan Party) hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Company shall have no obligation to pay or cause to be paid
any amounts in respect of Indemnified Taxes or Other Taxes if it is not the
general practice of the Lender at the time such Taxes are assessed or imposed to
claim reimbursement for, or indemnity with respect to, such Taxes in respect of
similar payments or transactions involving similarly situated borrowers. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Bank or by the Administrative Agent, on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Company or any other Loan Party to a Governmental Authority, the Company
shall deliver, or shall cause such Loan Party to deliver, to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for: (i) the
full amount of any Excluded Taxes attributable to such Lender that is paid or
payable by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, (ii) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes without limiting the
obligation of the Loan Parties to do so), and (iii) any Taxes attributable to
such Lender's failure to comply with the provisions of Section 10.04(c) relating
to the maintenance of a Participant Register. The indemnity under this paragraph
(e) shall be paid within 10 days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Excluded Taxes so

 62 

   


payable by the Administrative Agent. Such certificate shall be conclusive of the
amount so payable absent manifest error.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
any payments under this Agreement or any other Loan Document shall deliver to
the Company (and the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth below in this paragraph
(f)) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Upon the reasonable request of the Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section. If any form or certification
previously delivered pursuant to this Section expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify such Borrower and the Administrative Agent in writing of such
expiration, obsolescence or inaccuracy and update the form or certification if
it is legally eligible to do so. If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender fails to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA to
determine the amount to deduct and withhold from such payment or to determine
that such Lender has complied with applicable reporting and other requirements
of FATCA.

(ii) Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 63 

   


(A) in the case of a Lender that is a U.S. Person, IRS Form W-9;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(C) in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of the
applicable certificate in Exhibit C-2 (a “US Tax Certificate”) to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
US Tax Certificate substantially in the form of the applicable certificate in
Exhibit C-2 on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(g) If the Administrative Agent, a Lender or an Issuing Bank reasonably
determines that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts

 64 

   


pursuant to this Section, it shall pay over such refund to such Loan Party (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section with respect to the Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Bank and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that such Loan Party agrees to pay, upon the request
of the Administrative Agent, such Lender or such Issuing Bank, the amount paid
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such Issuing Bank in the event the Administrative Agent, such Lender or such
Issuing Bank is required to repay such refund to such Governmental Authority.
Nothing contained in this paragraph shall require the Administrative Agent, any
Lender or any Issuing Bank to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to any Loan Party
or any other Person.

(h) Each Global Tranche Lender that is a Global Tranche Lender as of the
Restatement Effective Date confirms that, as of the Restatement Effective Date,
such Lender is a Qualifying Bank. Each Person that shall become a Lender after
the Restatement Effective Date confirms that, as of the date such Person becomes
a Lender, and each Person that shall at any time acquire a participation in any
Loan of any Swiss Borrowing Subsidiary shall be deemed to have confirmed as of
the date such Person acquires such participation (or, if earlier, the date on
which such Person acquired the participation in a Commitment that resulted in
its acquisition of such participation in such Loan of such Swiss Borrowing
Subsidiary upon the making thereof), that it is a Qualifying Bank. Each Lender
which is a Qualifying Bank, and which participates in a Loan made to or LC
Disbursement for the account of any Swiss Borrowing Subsidiary, will promptly
notify the specific Swiss Borrowing Subsidiary and the Administrative Agent in
writing as soon as it becomes aware that it ceases, or will cease, to be a
Qualifying Bank. If and to the extent the continued participation of such Lender
in a Loan to or LC Disbursement for the account of any Swiss Borrowing
Subsidiary after it ceases to be a Qualifying Bank would result in a breach of
the Swiss Withholding Tax Rules, the Swiss Borrowing Subsidiary may, unless an
Event of Default has occurred and is continuing pursuant to clause (h) or (i) of
Article VII, require that such Lender transfer its rights and obligations in
respect of the Loan to another person in compliance with Section 10.04 as soon
as reasonably practicable.

(i) For purposes of applying clause (c)(i) of the definition of Excluded Taxes,
the parties agree that the Swiss Withholding Tax shall be treated as not
“applicable” as of the date hereof.

(j) Unless an Event of Default has occurred and is continuing, a payment shall
not be increased with respect to a specific Lender under this Section 2.17 by
reason of Swiss Withholding Tax if and to the extent the Swiss Ten Non-Bank Rule
and/or the Swiss Twenty Non-Bank Rule shall have been violated as a result, in
whole or in part, of such Lender's non-compliance with its obligations under
Section 2.17(h) or Section 10.04(d) or by having lost its status as Qualifying
Bank (other than as a result of any Change in Law).

 65 

   


(k) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.16 or 2.17, or otherwise) prior to 2:00 p.m. (or such other time as may be
expressly provided in this Agreement), Local Time at the place of payment, on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may be deemed, in
the discretion of the Administrative Agent, to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. Unless and
until otherwise specified, all such payments shall be made to the Administrative
Agent for the account of the applicable Lenders to such account as the
Administrative Agent shall from time to time specify in one or more notices
delivered to the Company, except that (i) payments to be made directly to an
Issuing Bank or the Swingline Lender shall be so directly made, (ii) payments
pursuant to Sections 2.14, 2.16, 2.17 and 10.03 shall be made directly to the
Persons entitled thereto and (iii) payments pursuant to other Loan Documents
shall be made to the Persons specified therein. Each such payment shall be made
in US Dollars, except that the principal of and interest on any Loan or LC
Disbursement denominated in an Alternative Currency shall be made in such
currency. The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, participations in LC Disbursements or Swingline Loans or
accrued interest on any of the foregoing (collectively “Claims”) resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Claims than the proportion received by any other Lender, then the Lender
receiving such greater

 66 

   


proportion shall purchase (for cash at face value) participations in the Claims
of the other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amounts of their respective Claims; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, unless the Lender
from which such payment is recovered is required to pay interest thereon, in
which case each Lender returning funds to such Lender shall pay its pro rata
share of such interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Claims to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company and each Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Company
or such Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 10.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 67 

   


SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if a Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Such Borrower
hereby agrees to pay all reasonable costs and expenses incurred by such Lender
in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then such Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 10.04), all its interests,
rights (other than its rights to payments pursuant to Section 2.14 or 2.17 which
have already accrued) and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, each Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the applicable Borrower to
require such assignment and delegation cease to apply.

SECTION 2.20. Borrowing Subsidiaries. On or after the Effective Date, the
Company may designate (a) any Domestic Subsidiary, Swiss Subsidiary or Canadian
Subsidiary, or, with the prior written consent of each Global Tranche Lender,
any other Subsidiary, as a Global Tranche Borrower, or (b) any Domestic
Subsidiary as a US Tranche Borrower, in each case by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company, and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a Global Tranche Borrowing Subsidiary or a US
Tranche Borrowing Subsidiary, as the case may be, and a party to this Agreement;
provided, that the Company shall not designate any Swiss Subsidiary as a Global
Tranche Borrower if the Swiss Twenty Non-Bank Rule would be

 68 

   


violated upon the making of any Loan or other extension of credit hereunder to
such Swiss Subsidiary. Any Borrowing Subsidiary shall continue to be a Global
Tranche Borrowing Subsidiary or a US Tranche Borrowing Subsidiary, as the case
may be, until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Borrowing Subsidiary
and a party to this Agreement. Notwithstanding the preceding sentence, (a) no
Borrowing Subsidiary Agreement shall become effective as to any Subsidiary if it
shall be unlawful for such Subsidiary to become a Borrower hereunder or for any
Lender participating in a Tranche under which such Subsidiary may borrow to make
Loans or otherwise extend credit to such Subsidiary as provided herein and (b)
no Borrowing Subsidiary Termination will become effective as to any Borrowing
Subsidiary until all Loans made to such Borrowing Subsidiary shall have been
repaid, all Letters of Credit issued for the account of such Borrowing
Subsidiary have been drawn in full or have expired and all amounts payable by
such Borrowing Subsidiary in respect of LC Disbursements, interest and/or fees
(and, to the extent notified by the Administrative Agent or any Lender, any
other amounts payable under this Agreement by such Borrowing Subsidiary other
than solely pursuant to any guarantee by such Borrowing Subsidiary) shall have
been paid in full; provided that such Borrowing Subsidiary Termination shall be
effective to terminate such Borrowing Subsidiary’s right to request or receive
further Borrowings or other extensions of credit under this Agreement. As soon
as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall send a copy thereof to each Global Tranche Lender or
US Tranche Lender, as the case may be.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) the Commitments and Revolving Credit Exposures of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of each Lender or each Lender
affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) the Swingline Exposure and LC Exposure of such Defaulting Lender (other than
any portion of such Swingline Exposure (x) attributable to Swingline Loans made
by such Defaulting Lender or (y) with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Section 2.04(c)) shall be
reallocated among the non-Defaulting Global Tranche Lenders ratably in
accordance with their respective Global Tranche Commitments, but

 69 

   


only to the extent that no non-Defaulting Lender’s Global Tranche Revolving
Credit Exposure after giving effect to such reallocation would exceed such
non-Defaulting Lender’s Global Tranche Commitment;

(ii) if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) prepay such Swingline Exposure and/or (y)
cash collateralize for the benefit of the Issuing Banks only the Borrowers’
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.05(j) for so long as such LC Exposure
is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with the amounts of
such LC Exposure allocated to the non-Defaulting Lenders; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all Letter of Credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Banks until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related Swingline Exposure and the Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Commitments of non-Defaulting Global
Tranche Lenders and/or cash collateral will be provided by the Borrowers in
accordance with Section 2.21(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Global Tranche Lenders of the applicable Tranche
in a manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall
not participate therein).

If (i) a Bankruptcy Event or Bail-in Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or an Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which

 70 

   


such Lender commits to extend credit, the Swingline Lender shall not be required
to fund any Swingline Loan and such Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless the Swingline Lender or such
Issuing Bank, as the case may be, shall have entered into arrangements with the
Borrowers or such Lender, reasonably satisfactory to the Swingline Lender or
such Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitments and on such date such Lender shall
purchase at par such of the US Tranche Loans and/or Global Tranche Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for the Lenders to hold such Loans in accordance with their applicable
Tranche Percentages.

ARTICLE III

Representations and Warranties

The Company represents and warrants to the Lenders as to itself and each
Subsidiary, and each Borrowing Subsidiary represents and warrants to the Lenders
as to itself and its subsidiaries, as follows:

SECTION 3.01. Organization; Powers. The Company and each of the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Borrowers or such Loan Party, as the case
may be, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, or the expiration of any waiting or

 71 

   


similar period imposed by law or by any Governmental Authority, except such as
have been obtained or made and are in full force and effect or have expired, as
the case may be, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of the Company or any other
Loan Party or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Company or any Subsidiary or their assets, or give rise to a
right thereunder to require any payment to be made by the Company or any
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Company or any Subsidiary, except any Liens created under the
Loan Documents.

SECTION 3.04. Financial Statements; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, retained earnings and cash flows as of and for the fiscal
year ended December 31, 2015, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position, results of operations and cash flows of the Company and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP.

(b) There has been no Material Adverse Change since December 31, 2015.

SECTION 3.05. Properties; Liens. (a) The Company and each Subsidiary has good
title to, or valid leasehold interests in, all its real and personal properties
and assets material to its business, except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize its properties and assets for their intended purposes. All such owned
properties and assets, and all such leasehold interests, are free and clear of
Liens, other than Liens expressly permitted under Section 6.02.

(b) The Company and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Company and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as disclosed on
Schedule 3.06, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
any of the Loan Documents or the Transactions.

(b) Neither the Company nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or

 72 

   


other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, for failures and liabilities that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(c) Since the Restatement Effective Date, there has been no change in the status
of the Disclosed Matters or Environmental Liabilities that, individually or in
the aggregate, has materially increased the likelihood of a Material Adverse
Effect.

SECTION 3.07. Compliance with Laws. The Company and each Subsidiary is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to be in compliance,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Company nor any Subsidiary
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. The Company and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations of all
underfunded Plans, other than the portion of the underfunding of any Plan
described in Section 4063 of ERISA that is attributable to contributing sponsors
under such Plan that are not under common control with the Company or any
Subsidiary (based on an allocation of such liability consistent with the
procedures set forth in Section 4063(b) of ERISA) (based on the assumptions used
for purposes of FASB ASC Topic 715) did not, as of the date of the most recent
financial statements of the Company reflecting such amounts, exceed by more than
$50,000,000 the fair market value of the assets of all such underfunded Plans.
The Company and each Subsidiary has complied in all material respects with all
applicable laws and regulations relating to employee benefit plans.

(b) Except as set forth in Schedule 3.10(b) and except as could not reasonably
be expected to result in a Material Adverse Effect, with respect to each
employee benefit plan, program, or other arrangement providing compensation or

 73 

   


benefits to any employee or former employee of the Company, any of its
Subsidiaries or any Affiliate, which is subject to the laws of any jurisdiction
outside of the United States (the “Foreign Plans”): (i) such Foreign Plan has
been and will be maintained in all respects in accordance with all applicable
requirements and all applicable laws, (ii) if intended to qualify for special
tax treatment, such Foreign Plan meets and will meet all requirements for such
treatment, (iii) if intended or required to be funded and/or book-reserved, such
Foreign Plan is and will be fully funded and/or book-reserved, as appropriate,
based upon reasonable actuarial assumptions, and (iv) no liability exists, shall
exist or reasonably could be imposed, upon the assets of the Company, any of its
Subsidiaries or any Affiliate by reason of such Foreign Plan.

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the foregoing shall be limited to a
representation and warranty that such information was prepared in good faith,
subject to the express qualifications set forth in such projections, based upon
assumptions believed by the Company to be reasonable at the time.

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name and jurisdiction
of organization of, and the ownership of the Company and each other Subsidiary
in, each Subsidiary, identifying each such Subsidiary that is a Loan Party, in
each case as of the Restatement Effective Date.

SECTION 3.13. Solvency. On the Restatement Effective Date, (a) the fair value of
the assets of each Loan Party exceeds its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party is greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) no Loan Party has unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Restatement Effective Date.

SECTION 3.14. Federal Reserve Regulations. No part of the proceeds of any Loan
or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry Margin
Stock (as defined in Regulation U) (other than shares of the Company’s common
stock, to the extent permitted under Section 6.05), or to refinance Indebtedness
originally incurred for such purpose, or for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X. Not more than 25% of the assets subject
to the restrictions of Sections 6.02 and 6.03 or any other

 74 

   


provision hereof restricting the disposition of, or creation of Liens on, assets
of the Company and the Subsidiaries will at any time consist of Margin Stock (as
defined in Regulations U and X of the Board).

SECTION 3.15. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Company, the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company and the Subsidiaries and, to the knowledge of the Company and in
connection with their activities for the Company and the Subsidiaries, their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Company or any Subsidiary being designated as a Sanctioned Person.
None of (a) the Company, any Subsidiary or any of their respective directors or
officers, or (b) to the knowledge of the Company, any agent or employee of the
Company or any Subsidiary, in each case that will act in any capacity in
connection with the credit facility established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. The amendment and restatement of this
Agreement in the form hereof shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received, with a
counterpart or copy for each Lender, from each party hereto either (i) a
counterpart of this Agreement signed on behalf of each such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that each
such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received, with a counterpart or copy for
each Lender, a certificate, dated the Restatement Effective Date, of a
responsible officer of the Company confirming as of the Restatement Effective

 75 

   


Date (i) the accuracy of all representations and warranties in the Loan
Documents and (ii) that there exists no Default, in each such case after giving
effect to the Transactions that are to occur on the Restatement Effective Date
and to the Blue Falcon Acquisition.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Restatement Effective Date in connection with the
transactions contemplated hereby, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses agreed to be reimbursed
or paid by any Loan Party.

(e) All Loans outstanding under the Existing Credit Agreement on the Restatement
Effective Date shall have been prepaid (subject to reborrowing on the terms set
forth herein) and all interest and fees accrued to the Restatement Effective
Date under the Existing Credit Agreement shall have been paid.

(f) The Guarantee Requirement shall be satisfied after giving effect to the Blue
Falcon Acquisition, and each subsidiary that is a Subsidiary Guarantor
immediately prior to the Restatement Effective Date shall have executed and
delivered to the Administrative Agent an instrument reasonably satisfactory to
the Administrative Agent reaffirming its obligations under the Subsidiary
Guarantee Agreement.

(g) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Restatement Effective Date) of each of (i) Charles J. Silva Jr.,
General Counsel of the Company, substantially in the form of Exhibit G-1, (ii)
Homburger AG, Swiss counsel for the Loan Parties, substantially in the form of
Exhibit G-2, (iii) Stewart McKelvey, Canadian counsel for the Loan Parties,
substantially in the form of Exhibit G-3, and (iv) such special and local
counsel as may be required by the Administrative Agent, in each case covering
such matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request.

(h) The Administrative Agent shall have received all documentation and other
information related to each Loan Party reasonably required by the Administrative
Agent and each Lender under applicable “know your customer” or similar rules and
regulations, including the USA PATRIOT Act.

(i) The Blue Falcon Acquisition shall have been consummated or shall be
consummated substantially concurrently with the effectiveness of this Agreement
in all material respects in accordance with the terms set forth in the Stock
Purchase Agreement without giving effect to amendments, waivers, consents by the
Company or its affiliates or other modifications that are materially adverse to
the Administrative Agent or the Lenders without the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned, the Administrative Agent hereby agreeing to respond promptly to

 76 

   


any request for such a consent) it being agreed that (i) any increase or
decrease in the “Initial Purchase Price” set forth in the Stock Purchase
Agreement in excess of 10% in the aggregate shall be deemed to be materially
adverse to the Administrative Agent and the Lenders and (ii) any such increase
or decrease of 10% or less in the aggregate shall be deemed not to be materially
adverse to the Administrative Agent or the Lenders).

Notwithstanding any other provision of this Agreement, if the Restatement
Effective Date shall not have occurred by the Termination Date, this Agreement
shall cease to be of any force or effect and the Existing Credit Agreement will
continue in effect in its existing form.

SECTION 4.02. Conditions to All Extensions of Credit. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (but not the conversion
or continuation of an outstanding Borrowing or the selection of a new Interest
Period therefor, even if such conversion, continuation or selection results in a
new “Loan” or “Borrowing”), and the obligation of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

The making of Loans on the occasion of each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Company and each Borrowing
Subsidiary on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary. The obligation
of each Lender and Issuing Bank to make Loans or issue Letters of Credit for the
account of any Borrowing Subsidiary designated pursuant to Section 2.20 is
subject to the satisfaction of the following conditions:

(a) The Administrative Agent (or its counsel) shall have received such Borrowing
Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all parties
thereto.

(b) The Administrative Agent shall have received a favorable written opinion of
counsel for such Borrowing Subsidiary covering such matters relating to such
Borrowing Subsidiary or its Borrowing Subsidiary Agreement, and to any related
Obligations of Foreign Subsidiaries as Guarantors, as the Administrative Agent
shall reasonably request.

 77 

   


(c) The Administrative Agent shall have received (i) all documentation and other
information related to such Borrowing Subsidiary reasonably required by the
Administrative Agent and each Lender under applicable “know your customer” or
similar rules and regulations, including the USA PATRIOT Act, and (ii) such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Borrowing Subsidiary, the authorization of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or shall have been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or shall have
been terminated and all LC Disbursements shall have been reimbursed, the Company
and each Borrowing Subsidiary covenants and agrees with the Lenders (but, in the
case of each Borrowing Subsidiary, only as to such Borrowing Subsidiary and its
subsidiaries) that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, with copies for each Lender:

(a) no later than the earlier of (i) 10 days after the date that the Company is
required to file a report on Form 10-K with the Securities and Exchange
Commission in compliance with the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended (whether or not the Company
is so subject to such reporting requirements), and (ii) 90 days after the end of
each fiscal year of the Company, its audited consolidated balance sheet and
related statements of income, retained earnings and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

(b) no later than the earlier of (i) 10 days after the date that the Company is
required to file a report on Form 10-Q with the Securities and Exchange
Commission in compliance with the reporting requirements of Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended (whether or not the Company

 78 

   


is so subject to such reporting requirements), and (ii) 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, its
consolidated balance sheet and related statements of income, retained earnings
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(c) by each date by which the Company is required to deliver financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Company (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.08 and 6.09 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Company’s audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

(d) by each date by which the Company is required to deliver financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

(e) not later than the last day of the second month of each fiscal year of the
Company, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flow as of the end of and for such fiscal year), consistent
in form and substance with the budgets heretofore prepared by the Company and
furnished to the Administrative Agent and, promptly when available, any
significant revisions to such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company

 79 

   


or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Financial statements required to be delivered pursuant to paragraph (a) or (b)
of this Section shall be deemed to have been delivered if (i) such financial
statements, or one or more annual or quarterly reports containing such financial
statements, shall have been filed with the Securities and Exchange Commission
and shall be available on the website of the SEC at http://www.sec.gov and (ii)
the Company shall have notified the Administrative Agent of such filing.

SECTION 5.02. Notices of Material Events. If, to the knowledge of any Financial
Officer or other executive officer of the Company, any of the following events
has occurred:

(a) any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) any ERISA Event that, alone or together with any other ERISA Events that
have occurred, could reasonably be expected to result in liability of the
Company or its Subsidiaries in an aggregate amount exceeding US$20,000,000; or

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

then the Company will furnish to the Administrative Agent and each Lender prompt
written notice of such occurrence. Each notice delivered under this Section
shall be accompanied by a statement of a Financial Officer or other executive
officer of the Company setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and tradenames material to the conduct of the business of the Company
and the Subsidiaries, taken as a whole; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or other
transaction permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
the Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company or such Subsidiary has set aside on its
books adequate

 80 

   


reserves with respect thereto in accordance with GAAP or (b) failure to pay
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. The Company will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted; except for such cases of non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06. Insurance. The Company will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance against such risks (and with such risk retentions) as shall
be customary for companies of established reputation engaged in the same or
similar businesses, and will furnish, and cause each of the Subsidiaries to
furnish, to the Lenders, at the request of the Administrative Agent, information
in reasonable detail as to the insurance carried by it.

SECTION 5.07. Books and Records; Inspection Rights. The Company will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that nothing in this Section shall require any Loan Party to
disclose any confidential or proprietary information constituting trade secrets.

SECTION 5.08. Compliance with Laws. The Company will, and will cause each of the
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including Environmental Laws and ERISA and the rules and
regulations thereunder) applicable to it, its operations or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Company will
maintain in effect and enforce policies and procedures designed to promote
compliance by the Company, the Subsidiaries and, in connection with their
activities for the Company and the Subsidiaries, their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

SECTION 5.09. Use of Proceeds and Letters of Credit. Each Borrower will use the
proceeds of the Loans and the Letters of Credit only for the purposes set forth
in the preamble to this Agreement. Each Borrower will not request any Borrowing
or Letter of Credit, and will not use, and will procure that its Subsidiaries
and its or their respective directors, officers, employees and agents will not
use, the proceeds of any Borrowing or any Letter of Credit (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the US Foreign
Corrupt Practices Act or in material violation of any other Anti-Corruption
Laws, (B) for the purpose of funding, financing or facilitating

 81 

   


any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would cause a violation of Sanctions by any party hereto, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

SECTION 5.10. Further Assurances. The Company will, and will cause each of the
Subsidiaries to, execute any and all further documents, agreements and
instruments, and take all further action that may be required under applicable
law, or that the Required Lenders or the Administrative Agent may reasonably
request, in order that the Guarantee Requirement shall be satisfied at all
times.

SECTION 5.11. Compliance with Swiss Withholding Tax Rules. Each Swiss Borrowing
Subsidiary shall ensure that while it is a Borrower it shall comply with the
Swiss Withholding Tax Rules; provided that the Swiss Borrowing Subsidiary shall
not be in breach of this covenant if its number of creditors in respect of
either the Swiss Ten Non-Bank Rule or the Swiss Twenty-Non Bank Rule is exceeded
solely by reason of a failure by one or more Lenders to comply with their
obligations under Clause 2.17(h) or 10.04(d) or by having lost its status as
Qualifying Bank (other than as a result of any Change in Law). For purposes of
compliance with the Swiss Withholding Tax Rules, each Swiss Borrowing Subsidiary
shall assume for the purposes of determining the total number of creditors which
are Non-Qualifying Banks that at all times there are ten Lenders that are
Non-Qualifying Banks.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or shall have been terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit shall have expired or shall have been
terminated and all LC Disbursements shall have been reimbursed, the Company and
each Borrowing Subsidiary covenants and agrees with the Lenders (but, in the
case of each Borrowing Subsidiary, only as to such Borrowing Subsidiary and its
subsidiaries) that:

SECTION 6.01. Subsidiary Debt. The sum of (a) the total Indebtedness of all
Consolidated Subsidiaries (excluding (i) Indebtedness under this Agreement, (ii)
Indebtedness existing on the Restatement Effective Date and set forth on
Schedule 6.01, (iii) Indebtedness owed to the Company or to a Subsidiary, (iv)
reimbursement obligations in respect of undrawn letters of credit incurred in
the ordinary course of business, and (v) Indebtedness of any Subsidiary
Guarantor) plus (b) the consideration (other than any note of a Subsidiary that
serves as a conduit in a sale or financing transaction with respect to
Receivables) directly or indirectly received by any Consolidated Subsidiary from
any Person (other than the Company or a Subsidiary) for Receivables sold, which
Receivables remain uncollected at such time (other than delinquent Receivables
sold for collection in the ordinary course of business and not as part of a
financing transaction), will at no time exceed $100,000,000.

 82 

   


SECTION 6.02. Negative Pledge. Neither the Company nor any Consolidated
Subsidiary will create, incur, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except:

(a) any Lien created under the Loan Documents;

(b) Liens existing on the Restatement Effective Date securing Indebtedness
outstanding on the Restatement Effective Date and set forth on Schedule 6.02;

(c) any Lien on any asset securing Indebtedness (including Capital Lease
Obligations) incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such asset; provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof, and, in
addition, (i) any other Lien deemed to exist under a Capital Lease Obligation
permitted under Sections 6.01 and 6.06 and (ii) any other Lien deemed to exist
under a capital lease that does not constitute a Capital Lease Obligation;

(d) any Lien existing on any asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary, provided that (i) such Lien is
not created in contemplation of or in connection with such corporation becoming
a Consolidated Subsidiary, (ii) such Lien shall not apply to any other property
or assets of the Company or any Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date such corporation becomes a
Consolidated Subsidiary and extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof;

(e) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Company or any
Consolidated Subsidiary and not created in contemplation of such event; provided
that such Lien shall not extend to other properties or assets of the Company or
any Subsidiary and shall secure only those obligations which it secures on the
date of such merger or consolidation and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(f) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Consolidated Subsidiary and not created in contemplation of such
acquisition;

(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section; provided that such Indebtedness is not increased and is not
secured by any additional assets;

(h) Liens for taxes that are not yet subject to penalties for non-payment or are
being contested in good faith, or minor survey exceptions or minor encumbrances,
easements or other rights of others with respect to, or zoning or other
governmental restrictions as to the use of, real property that do not, in the

 83 

   


aggregate, materially impair the use of such property in the operation of the
businesses of the Company and the Subsidiaries;

(i) (x) Liens arising out of judgments or awards against the Company or any
Subsidiary with respect to which the Company or such Subsidiary is, in good
faith, prosecuting an appeal or proceedings for review and (y) Liens incurred by
the Company or any Subsidiary for the purpose of obtaining a stay or discharge
in any legal proceeding to which the Company or any Subsidiary is a party;
provided that the Liens permitted by the foregoing clause (y) shall not secure
obligations in an aggregate principal amount outstanding in excess of 5% of
Consolidated Tangible Net Worth;

(j) (x) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business for
sums which are not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings, (y) pledges or deposits in
connection with workers’ compensation, unemployment insurance and other social
security legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements, and (z) deposits to secure the
performance of bids, trade contracts (other than for Indebtedness), leases
(other than Capital Lease Obligations), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(k) Liens that may be deemed to be created by the subordination in right of
payment of any obligations owed to the Borrower or any Subsidiary to other
obligations of the Borrower or such Subsidiary, as the case may be;

(l) any Lien arising out of a Permitted AEC Transaction; provided, however, that
such Lien does not extend to any property other than the property that is the
subject of such Permitted AEC Transaction; and

(m) Liens not otherwise permitted by the foregoing clauses of this Section
securing Indebtedness in an aggregate principal amount outstanding not to exceed
5% of Consolidated Tangible Net Worth.

SECTION 6.03. Consolidations, Mergers and Sales of Assets. The Company will not,
and will not permit any of the Subsidiaries to, consolidate or merge with, or
sell, lease or otherwise dispose of any of its assets to, or, in the case of a
Subsidiary, issue or sell any Equity Interests in such Subsidiary to, any Person
(other than the Company or a Subsidiary), except that, so long as no Default
would result under any other provision of this Agreement:

(a) any Person may merge with and into the Company or any Subsidiary Guarantor;
provided that the Company or such Subsidiary Guarantor, as the case may be, is
the surviving Person;

 84 

   


(b) any Person other than the Company or a Subsidiary Guarantor may merge with
and into any Subsidiary that is not a Subsidiary Guarantor; provided that such
Subsidiary is the surviving Person;

(c) subject to Section 6.07, the Company or any Subsidiary may sell, lease or
otherwise dispose of any of its assets to the Company or any other Subsidiary;

(d) the Company or any Subsidiary may sell, lease or otherwise dispose of any of
its inventory in the ordinary course of business and any of its assets which are
obsolete, excess or unserviceable;

(e) any Foreign Subsidiary may sell Receivables in one or more transactions in
the ordinary course of business and consistent with past practice, the proceeds
of which transactions are used for working capital;

(f) the Company and the Subsidiaries may carry out sale and leaseback
transactions permitted under Section 6.06 and may make investments permitted
under Section 6.07;

(g) the Company and the Subsidiaries may carry out a Permitted AEC Transaction;

(h) in addition to the foregoing, the Company or any Subsidiary may sell or
otherwise dispose of Equity Interests in any Subsidiary, and any Subsidiary may
issue and sell its Equity Interests, to one or more Persons other than the
Company and the Subsidiaries if (i) the applicable Subsidiary remains a
Subsidiary after giving effect to such transaction and (ii) after giving effect
to such transaction, the aggregate amount of minority equity interests in
Subsidiaries (excluding any such interests sold in a Permitted AEC Transaction)
does not exceed 7.5% of Consolidated Tangible Net Worth; and

(i) in addition to the foregoing, the Company or any Subsidiary may sell, lease
or otherwise dispose of any of its assets for fair value (other than as
permitted by clauses (a) through (h) above); provided that (i) no such
transaction, when taken together with all previous such transactions, shall
result in all or substantially all of the assets of the Company and the
Subsidiaries having been sold or otherwise disposed of, (ii) no such transaction
shall result in a reduction in the percentage of the Equity Interests of any
Subsidiary owned directly or indirectly by the Company unless all the Equity
Interests in such Subsidiary owned directly or indirectly by the Company are
disposed of and (iii) except in the case of an Excluded Divestiture or a sale of
Receivables not prohibited under Section 6.01, the Commitments shall be reduced
pursuant to Section 2.08(b) by an amount at least equal to the Pro Rata Proceeds
of each such transaction; provided that if the Company shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Company and the Subsidiaries intend to apply the Net Proceeds from such
disposition (or a portion thereof specified in such certificate), within 180
days after receipt of such Net Proceeds, to acquire

 85 

   


real property, equipment or other assets to be used in the business of the
Company and the Subsidiaries, and certifying that no Default has occurred and is
continuing, then no reduction of the Commitments shall be required pursuant to
this clause (iii) in respect of the Net Proceeds of such disposition (or the
portion of such Net Proceeds specified in such certificate, if applicable)
except to the extent of any Net Proceeds therefrom that have not been so applied
by the end of such 180-day period, at which time a reduction of the Commitments
shall be required in an amount equal to 75% of such Net Proceeds not so applied
multiplied by the fraction indicated in clause (b) of the definition of “Pro
Rata Proceeds” (calculated as of the date of the disposition giving rise to such
Net Proceeds).

SECTION 6.04. Transactions with Affiliates. The Company will not, and will not
permit any of the Subsidiaries to, directly or indirectly, pay any funds to or
for the account of, make any investment in or engage in any transaction with any
Affiliate (other than the Company or a Subsidiary none of the Equity Interests
in which are owned directly or indirectly by an Affiliate of the Company that is
not a Subsidiary), except that:

(a) the Company may declare and pay any dividend permitted by Section 6.05;

(b) the Company or any Subsidiary may make payments or provide compensation, and
reimburse related expenses, for services rendered by (i) any Affiliate who is an
officer, director or employee of the Company or any Subsidiary and (ii) J.
Spencer Standish;

(c) the Company or any Subsidiary may make any investment permitted by Section
6.07; provided that any such transaction with an Affiliate referred to in clause
(f) or (j) of Section 6.07 is on terms and conditions at least as favorable to
the Company or such Subsidiary as the terms and conditions that would apply in
an arm’s length transaction with a Person not an Affiliate;

(d) the Company or any Subsidiary (i) may make sales to or purchases from any
Affiliate and, in connection therewith, extend credit, may make payments or
provide compensation for services rendered by any Affiliate, and may engage in
any other transaction with any Affiliate, in each case in the ordinary course of
business and consistent with past practice or, in the case of any AEC Joint
Venture Entity, on arms’ length terms, and (ii) may repurchase common stock of
the Company from any Affiliate; provided that any such transaction with an
Affiliate pursuant to clause (i) or (ii) is on terms and conditions at least as
favorable to the Company or such Subsidiary as the terms and conditions that
would apply (1) in an arm’s length transaction with a Person not an Affiliate or
(2) in the case of a transaction relating to pension, deferred compensation,
insurance or other benefit plans with an Affiliate employee, in a similar
transaction with a non-Affiliate employee; and

 86 

   


(e) the Company or any Subsidiary may engage in transactions with the entities
listed on Schedule 6.04 to the extent consistent with past practice.

SECTION 6.05. Restricted Payments. The Company will not declare or make any
Restricted Payment unless, immediately after giving effect to such Restricted
Payment, (a) the Leverage Ratio does not exceed 3.50 to 1.00 and (b) no Default
shall have occurred and be continuing.

SECTION 6.06. Limitations on Sale-Leasebacks. The Company will not, and will not
permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, with any Person whereby the Company or such Subsidiary shall sell or
transfer property, whether now owned or hereafter acquired, and then or
thereafter rent or lease as lessee such property or any part thereof or any
other property which the Company or any Subsidiary intends to use for
substantially the same purpose or purposes as the property being sold or
transferred, unless (a) such transaction is effected within 180 days of the
property being placed in service by the Company or such Subsidiary and results
in a lease obligation incurred or assumed for the purpose of financing all or
any part of the cost of acquiring such property, (b) after giving effect to such
transaction, the aggregate fair market value of all property of the Company and
its Subsidiaries so sold or transferred after the Restatement Effective Date,
and not permitted under clause (a) above or clause (c) below, does not exceed
$75,000,000 or (c) the Commitments shall be reduced pursuant to Section 2.08(b)
by an amount at least equal to the Pro Rata Proceeds of such transaction;
provided that if the Company shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Company and the
Subsidiaries intend to apply the Net Proceeds from such transaction (or a
portion thereof specified in such certificate), within 180 days after receipt of
such Net Proceeds, to acquire real property, equipment or other assets to be
used in the business of the Company and the Subsidiaries, and certifying that no
Default has occurred and is continuing, then no reduction of the Commitments
shall be required pursuant to this clause (c) in respect of the Net Proceeds of
such transaction (or the portion of such Net Proceeds specified in such
certificate, if applicable) except to the extent of any Net Proceeds therefrom
that have not been so applied by the end of such 180-day period, at which time a
reduction of the Commitments shall be required in an amount equal to 75% of such
Net Proceeds not so applied multiplied by the fraction indicated in clause (b)
of the definition of “Pro Rata Proceeds” (calculated as of the date of the
transaction giving rise to such Net Proceeds).

SECTION 6.07. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of the Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Subsidiary prior to such merger) any Equity Interests, evidences of Indebtedness
or other securities (other than any Hedging Agreement entered into in the
ordinary course of business) of, make or permit to exist any loans or advances
(excluding accounts receivable arising out of the sale of goods and services
reflected on the Company’s consolidated balance sheet as current assets) to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

 87 

   


(a) Permitted Investments;

(b) (i) investments existing on the Restatement Effective Date in the capital
stock of Subsidiaries or in Indebtedness of Subsidiaries and (ii) other
investments existing on the Restatement Effective Date and set forth on Schedule
6.07;

(c) acquisitions of assets of or Equity Interests in other Persons for
consideration consisting solely of common stock of the Company;

(d) acquisitions of assets of or Equity Interests in other Persons that are not
Affiliates of the Company, and loans or advances to Subsidiaries to provide
funds required to effect such acquisitions, if, at the time of and after giving
pro forma effect to each such acquisition and any related incurrences of
Indebtedness, (i) the Leverage Ratio does not exceed 3.50 to 1.00 and (ii) no
Default shall have occurred and be continuing;

(e) (i) any investment, loan or advance by a Loan Party in or to another Loan
Party; (ii) any investment, loan or advance by a Subsidiary that is not a Loan
Party, or that is a Borrower that is a Foreign Subsidiary, in or to a Loan
Party; (iii) any investment, loan or advance by any Subsidiary that is not a
Loan Party, or that is a Borrower that is a Foreign Subsidiary, in or to any
other Subsidiary that is not a Loan Party; (iv) any other investment, loan or
advance by any Loan Party to any Subsidiary that is not a Loan Party, provided
that each investment, loan or advance referred to in this clause (iv) made after
the Restatement Effective Date must be in an outstanding principal amount that,
together with the aggregate outstanding principal amount of all other
investments, loans and advances permitted by this clause (iv) and made after the
Restatement Effective Date, but net of all amounts paid by such non-Loan Party
Subsidiaries in or to one or more Loan Parties after the Restatement Effective
Date that constitute repayments of loans or advances made by such Loan Parties
or returns of capital (as opposed to returns on capital) invested by such Loan
Parties, shall not exceed $100,000,000; and (v) in addition to investments,
loans and advances permitted under the preceding clauses (i) through (iv), (A)
any Permitted AEC Transaction and (B) any investment, loan or advance by any
Loan Party (whether directly or indirectly through one or more intervening
Subsidiaries that are not Loan Parties) in or to an AEC Joint Venture Entity,
provided that each investment, loan or advance referred to in this clause (v)(B)
made after the Restatement Effective Date must be in an outstanding principal
amount that, together with the aggregate outstanding principal amount of all
other investments, loans and advances permitted by such clause (v)(B) and made
after the Restatement Effective Date, but net of all amounts paid by such AEC
Joint Venture Entity to one or more Loan Parties after the Restatement Effective
Date that constitute repayments of loans or advances made by such Loan Parties
or returns of capital (as opposed to returns on capital) invested by such Loan
Parties, shall not exceed $100,000,000;

 88 

   


(f) Guarantees by a Subsidiary constituting Indebtedness permitted by Section
6.01 (provided that a Subsidiary shall not Guarantee any obligation of the
Company unless such Subsidiary also has Guaranteed the Obligations of the
Company hereunder) and Guarantees by the Company of Indebtedness or other
obligations of a Subsidiary not prohibited by Section 6.01;

(g) Guarantees by the Company of obligations to Bank of America, N.A., (i) of
AIH under the Amended and Restated Limited Guaranty and Indemnity Agreement
dated as of May 1, 2015 (as amended from time to time) between the Company and
Bank of America, N.A., in respect of overdrafts or currency hedging transactions
in an aggregate amount not to exceed US$20,000,000 at any time, and (ii) of
other Subsidiaries under the Limited Guaranty and Indemnity Agreement dated as
of May 1, 2015 (as amended from time to time) between the Company and Bank of
America, N.A., in respect of credit card exposure in an aggregate amount not to
exceed US$1,000,000 at any time;

(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) loans or other advances to employees consistent with past practice; and

(j) other investments not permitted under clauses (a) through (i) above in an
aggregate amount not exceeding $75,000,000 at any time.

SECTION 6.08. Leverage Ratio. The Company will not permit the Leverage Ratio on
any date to exceed 3.50 to 1.00.

SECTION 6.09. Interest Coverage Ratio. The Company will not permit the ratio of
(i) Consolidated EBITDA for any period of four consecutive fiscal quarters to
(ii) Consolidated Interest Expense during such four fiscal quarter period to be
less than 3.00 to 1.00.

SECTION 6.10. Lines of Business. The Company will not, and will not permit any
of the Subsidiaries to, engage at any time in any business or business activity
other than a business conducted by the Company and its Subsidiaries on the
Restatement Effective Date and business activities reasonably related thereto.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

 89 

   


(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Company or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of any Borrower) or 5.09 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

(f) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (ii) Indebtedness of any of the Company’s
Chinese subsidiaries held by Chinese banks that is subject to customary demand
or acceleration rights so long as any such debt subject to an actual demand for
payment or acceleration is fully refinanced or repaid within 30 days following
the date on which the principal of such Indebtedness becomes due as a result of
such demand or acceleration;

 90 

   


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other unsatisfied liabilities in
connection with ERISA Events that have occurred, could reasonably be expected to
result in liability of the Company and the Subsidiaries in an aggregate amount
exceeding (i) $20,000,000 in any year or (ii) $35,000,000 in the aggregate;

(m) any guarantee of any Guarantor hereunder or under the Subsidiary Guarantee
Agreement shall cease to be, or shall be asserted by any Loan Party not to be, a
legal, valid and binding obligation of such Guarantor; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during

 91 

   


the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Company and any other Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Company described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

In order to expedite the transactions contemplated by this Agreement, JPMCB is
hereby appointed to act as Administrative Agent, on behalf of the Lenders and
each Issuing Bank. Each of the Lenders, each assignee of any such Lender and
each Issuing Bank hereby irrevocably authorizes the Administrative Agent to take
such actions on behalf of such Lender or assignee or such Issuing Bank and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The Administrative Agent is hereby expressly authorized by
the Lenders and each Issuing Bank, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders and the Issuing Banks all
payments of principal of and interest on the Loans, all payments in respect of
LC Disbursements and all other amounts due to the Lenders hereunder, and
promptly to distribute to each Lender or Issuing Bank its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders to the
Company of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with its role
as the Administrative Agent hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Company or any other Loan Party pursuant to this Agreement or the other Loan
Documents as received by the Administrative Agent. Without limiting the
generality of the foregoing, if all applicable mandatory prepayments under
Section 2.10(c) shall have been made or arrangements therefor satisfactory to
the Administrative Agent shall have been entered into, the Administrative Agent
is hereby expressly authorized to release any Guarantor from its obligations
hereunder and under the other Loan Documents, in the event that all the capital
stock of such Guarantor shall

 92 

   


be sold, transferred or otherwise disposed of to a Person that is not an
Affiliate of the Company in a transaction permitted by Section 6.03.

With respect to any Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall have no duty to disclose, and the Administrative
Agent shall not be liable for the failure to disclose, any information relating
to the Company or any of its Subsidiaries that is communicated to or obtained by
the institution serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall not be deemed to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Company or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent

 93 

   


may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the revolving credit facility
provided for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 94 

   


ARTICLE IX

Guarantee

In order to induce the Lenders to make Loans hereunder and the Issuing Banks to
issue the Letters of Credit, the Company hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of the Obligations. The Company further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
Guarantee hereunder notwithstanding any such extension or renewal of any
Obligation. Each and every default in payment of the principal of and premium,
if any, or interest on any Obligation shall give rise to a separate cause of
action hereunder, and separate suits may be brought hereunder as each cause of
action arises. The Company waives presentment to, demand of payment from and
protest to any Borrowing Subsidiary or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of the Company
hereunder shall not be affected by (a) the failure of any Lender, any Issuing
Bank, the Administrative Agent or any other Person to whom any of the
Obligations are or shall be owed (collectively, the “Guarantee Beneficiaries”)
to assert any claim or demand or to enforce or exercise any right or remedy
under the provisions of this Agreement, any other Loan Document or otherwise,
(b) any extension or renewal of any of the Obligations, (c) any rescission,
waiver, amendment or modification of, or release from any of the terms or
provisions of, this Agreement, any Borrowing Subsidiary Agreement, any other
Loan Document or any other agreement, (d) any default, failure or delay, wilful
or otherwise, in the performance of the Obligations or (e) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of the
Company as a matter of law or equity (other than the indefeasible payment in
full in cash of the Obligations) or which would impair or eliminate any right of
the Company to subrogation.

The Company further agrees that its guarantee hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Guarantee Beneficiary to any balance of any
deposit account or credit on the books of any Guarantee Beneficiary in favor of
any Borrower, any other Loan Party or any other Person.

 95 

   


To the fullest extent permitted by applicable law, the Company waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Guarantee Beneficiaries may, at their election, compromise or
adjust any part of the Obligations, make any other accommodation with any
Borrower or any other Loan Party or exercise any other right or remedy available
to them against any Borrower or any other Loan Party, without affecting or
impairing in any way the liability of the Company hereunder except to the extent
the Obligations have been fully and indefeasibly paid in cash. To the fullest
extent permitted by applicable law, the Company waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of the Company against any Borrower or any other Loan
Party, as the case may be.

The Company further agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Guarantee Beneficiary upon the bankruptcy or reorganization of any Borrower
or otherwise.

In furtherance of the foregoing and not in limitation of any other right that
any Guarantee Beneficiary may have at law or in equity against the Company by
virtue hereof, upon the failure of any Borrowing Subsidiary or any other Loan
Party to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guarantee Beneficiaries in cash an
amount equal to the sum of (i) the unpaid principal amount of such Obligations
then due, (ii) accrued and unpaid interest and fees on such Obligations and
(iii) all other monetary Obligations then due. The Company further agrees that
if payment in respect of any Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any Change in Law, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Obligation in such currency
or at such place of payment shall be impossible or, in the judgment of any
Guarantee Beneficiary, not consistent with the protection of its rights or
interests, then, at the election of such Guarantee Beneficiary, the Company
shall make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify such Guarantee Beneficiary against any losses or expenses that it
shall sustain as a result of such alternative payment.

Upon payment in full by the Company of any Obligation, each Lender shall, in a
reasonable manner, assign to the Company the amount of such Obligation owed to
it and so paid, such assignment to be pro tanto to the extent to which the
Obligation in question was discharged by the Company, or make such disposition
thereof

 96 

   


as the Company shall direct (all without recourse to any Guarantee Beneficiary
and without any representation or warranty by any Guarantee Beneficiary).

Upon payment by the Company of any sums to the Administrative Agent as provided
above, all rights of the Company against any Borrowing Subsidiary or any other
Loan Party arising as a result thereof by way of right of subrogation or
otherwise shall in all respects be subordinated and junior in right of payment
to the prior indefeasible payment in full in cash of all the Obligations owed by
such Borrowing Subsidiary or such other Loan Party to the Guarantee
Beneficiaries.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

Each reference herein to any Guarantee Beneficiary shall be deemed to include
their or its successors and assigns, in whose favor the provisions of this
Guarantee shall also inure.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Company or any Borrowing Subsidiary, to it, or to it in care of
the Company, as the case may be, at 455 Patroon Creek Blvd, Albany, New York,
12206, Attention of John Cozzolino, Chief Financial Officer (Facsimile No. (518)
677-1097);

(b) if to the Administrative Agent, as follows: (i) if such notice relates to a
Loan or Borrowing denominated in US Dollars, or does not relate to any
particular Loan, Borrowing or Letter of Credit, to JPMorgan Chase Bank, N.A.,
Deal Management Team, Loan and Agency Services Group, 10 South Dearborn, Floor
L2, Chicago IL, 60603-2003, Attention: Muoy Lim (Facsimile No. (888) 490-5665),
with a copy to JPMorgan Chase Bank, N.A., 2300 Main Place Tower, Buffalo, NY
14202, Attention of Karen Mikols (Facsimile No. (716) 843-4939); (ii) if such
notice relates to a Loan or Borrowing denominated in Canadian Dollars, to
JPMorgan Chase Bank, N.A., Toronto Branch, 200 Bay Street, Suite 1800, Toronto,
Ontario, Canada M5J 2J2, Attention of Patricia Barcelona-Schuldt (Facsimile No.
(844) 235-1788), with a copy to the address set forth in clause (i) of this
paragraph (b); and (iii) if such notice relates to a Loan or Borrowing
denominated in an Alternative Currency other than Canadian Dollars, to J.P.
Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, United

 97 

   


Kingdom, Attention of The Manager, Loan & Agency Services (Facsimile No: 44 207
777 2360), with a copy to the address set forth in clause (i) of this paragraph
(b);

(c) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Deal Management
Team, Loan and Agency Services Group, 10 South Dearborn, Floor L2, Chicago IL,
60603-2003, Attention of Muoy Lim (Facsimile No. (888) 490-5665), with a copy to
JPMorgan Chase Bank, N.A., 12 Corporate Woods Boulevard, 4th Floor, Albany, New
York 12211, Attention of Karen Mikols (Facsimile No. (716) 843-4939);

(d) if to JPMCB as Issuing Bank, to JPMorgan Chase Bank, N.A., Deal Management
Team, Loan and Agency Services Group, 10 South Dearborn, Floor 07, Chicago, IL,
60603-2003, Attention of Kathy M Giuseffi (Facsimile No. (312) 732-2729), with a
copy to JPMorgan Chase Bank, N.A., 12 Corporate Woods Boulevard, 4th Floor,
Albany, New York 12211, Attention of Karen Mikols (Facsimile No. (716)
843-4939);

(e) if to Bank of America, N.A., as Issuing Bank, to Bank of America, N.A., 69
State Street, Albany, New York, 12207, Attention of Amy Haines (Facsimile No.
(866) 618-6634; and

(f) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire or Issuing Bank Agreement,
as the case may be.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 98 

   


(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date of any scheduled payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender affected thereby, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release (A) the Company from its obligations as a Guarantor
hereunder or (B) all or substantially all the other Guarantors from their
obligations under the Subsidiary Guarantee Agreement without the written consent
of each Lender, (vii) subordinate the Obligations to any other Indebtedness
without the consent of each affected Lender, (viii) change any provision of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments or prepayments due to Lenders with Commitments or
Obligations of any Class differently than those with Commitments or Obligations
of any other Class, without the written consent of Lenders holding a majority in
interest of the Commitments and outstanding Loans of the adversely affected
Class, (ix) amend the definition of Alternative Currency or Global Tranche
Borrower, or amend Section 2.20, without the written consent of each Global
Tranche Lender or (x) amend the definition of Termination Date without the
written consent of each Lender; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be and (B) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
one Tranche (but not of the other Tranche) may be effected by an agreement or
agreements in writing entered into by the Company and requisite percentage in
interest of the affected Lenders under the applicable Tranche. Notwithstanding
the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Company, the Required Lenders and the Administrative
Agent (and, if their rights or obligations are affected thereby, the Issuing
Banks and the Swingline Lenders) if (i) by the terms of such agreement the
applicable Commitment or Commitments of each Lender not consenting to the
amendment provided

 99 

   


for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement. Notwithstanding the foregoing provisions of this paragraph (b),
any provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by the Company and the Administrative Agent to
cure any ambiguity, omission, defect or inconsistency so long as, in each case,
the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers agree,
jointly and severally, to pay (i) all reasonable out-of-pocket expenses incurred
by the Arrangers, the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Arrangers and the
Administrative Agent, in connection with the syndication of the revolving credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, any Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrowers agree, jointly and severally, to indemnify each Arranger, the
Administrative Agent, each Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
Transactions or any other transactions contemplated hereby (including the Blue
Falcon Acquisition), (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or

 100 

   


operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing (each a “Proceeding”), regardless of whether
any Indemnitee is a party to a Proceeding, whether a Proceeding is brought by a
third party or by a Borrower or any of its Affiliates or whether a Proceeding is
based on contract, tort or any other theory; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or a Related Party of such
Indemnitee.

(c) Each Revolving Lender severally agrees to the extent that the Borrowers fail
to pay any amount required to be paid by them to the Administrative Agent, any
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
to pay to the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, Issuing Bank or Swingline Lender
in its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Credit
Exposures and unused Commitments at the time.

(d) To the extent permitted by applicable law, the Borrowers shall not, and
shall not permit their Subsidiaries to, assert, and hereby waive, any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, the Blue Falcon
Acquisition, any Loan or Letter of Credit or the use of the proceeds thereof.
All amounts due under this Section shall be payable promptly after written
demand therefor.

(e) Notwithstanding any reference in paragraph (a) or (b) of this Section to the
joint and several liability of the Borrowers, each Swiss Borrowing Subsidiary
shall be liable under this Section 10.03 only for amounts attributable directly
to such Swiss Borrowing Subsidiary and its own direct or indirect Subsidiaries.

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any such attempted
assignment or transfer by a Borrower or a Guarantor without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer

 101 

   


upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) of this
Section, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment under any Tranche and the Loans and other amounts at
the time owing to it under any Tranche) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Company; provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after receiving notice thereof; and
provided further that no consent of the Company shall be required for an
assignment to a Lender, an Affiliate of a Lender (if such Affiliate is a
Qualifying Bank) or, if an Event of Default has occurred and is continuing, any
other assignee; and

(B) the Administrative Agent and each Issuing Bank; provided that no consent of
the Administrative Agent shall be required for an assignment of any Commitment
to an assignee that is a Lender or an Affiliate of a Lender with a Commitment
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of the Company and the Administrative Agent otherwise
consents; provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment of a Commitment and extensions of credit under a
Tranche shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under such Tranche;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 102 

   


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers, the Loan
Parties and their Related Parties or the Company’s securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 103 

   


(c) (i) Any Lender may, without the consent of any Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (each a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment under any Tranche and the Loans and other amounts at the time
owing to it under any Tranche); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 2.17(e) with respect to any payments made by such Lender to its
Participants. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to clause (c)(ii) of
this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.14, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the
applicable Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the applicable Borrower, to
comply with Section 2.17(f) as though it were a Lender.

(ii) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment

 104 

   


of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto;

(d) Notwithstanding paragraphs (a), (b) and (c) of this Section, with respect to
any Swiss Borrowing Subsidiary, each Global Tranche Lender represents and
warrants that:

(i) it is and will remain a Qualifying Bank;

(ii) it will not (within the meaning of paragraphs (a), (b) and (c) of this
Section) (A) make any assignment of, (B) sell a participation in, (C) pledge or
assign a security interest in, or (D) otherwise transfer all or a portion of its
rights and obligations under a Global Tranche Commitment, a Loan to, or a
participation in an LC Disbursement for the account of, any Swiss Borrowing
Subsidiary, in each case to a Person that (x) has not represented in writing
that it is and will remain a Qualifying Bank and (y) agreed in writing that it
will not make further assignments, transfers, or sales of participations and
sub-participations in any of such interests and will not enter into any other
arrangements under which it substantially transfers its rights and obligations
under this Agreement, other than to or with Persons who themselves represent in
writing that they are and will remain Qualifying Banks and agree to observe
identical restrictions, except, in each case set forth above, with the prior
written consent of the Company and each Swiss Borrowing Subsidiary (such consent
not to be unreasonably withheld, but it being understood that such consent will
be deemed reasonably withheld if such assignment would result in a breach of the
Swiss Withholding Tax Rules). For the avoidance of doubt, it shall be specified
that nothing in the present paragraph shall prevent any Lender that is a
creditor under a Global Tranche Commitment, a Loan to, or a participation in a
LC Disbursement for the account of, any Swiss Borrowing Subsidiary, to enter
into a participation or sub-participation agreement or any other arrangement
with any Person that is not a Qualifying Bank, provided that (A) under such
agreement throughout the life of such arrangement (a) the relationship between
the Lender and that other Person is that of debtor and creditor (including in
the bankruptcy or similar event of that Lender), (b) the other Person will have
no proprietary interest in any Loan to or LC Disbursement for the account of any
Swiss Borrowing Subsidiary or in any monies received by the Lender in relation
to any Loan to or LC Disbursement for the account of any Swiss Borrowing
Subsidiary held by that Lender, and (c) the other Person will under no
circumstances (other than by way of permitted transfer under paragraph
(b)(ii)(C) of this Section) be subrogated to, or substituted in respect of, the
Lender’s claims under any Loan to or LC Disbursement for the account of any
Swiss Borrowing Subsidiary or otherwise have any contractual relationship with,
or rights against, the Swiss Borrowing Subsidiary under or in relation to, any
Loan to or LC Disbursement for the account of any Swiss Borrowing Subsidiary and
(B) any such participation, sub-participation, or arrangement would not result
in a relevant participation and/or sub-participation for the purposes of the
Swiss Withholding Tax Rules.

 105 

   


(e) Notwithstanding any other provision of this Section 10.04, all assignments
and purchases of rights and obligations under this Agreement (including portions
of Commitments and Loans under any Tranche) following an Event of Default with
respect to the Company under Section 7.01(h) or (i), if consented to by the
Administrative Agent or made pursuant to an agreement to which the
Administrative Agent is a party, will constitute permitted assignments under
paragraph (b) of this Section, will not be subject to any of the other
restrictions or conditions set forth in such paragraph (b), will be recognized
and given effect for all purposes of this Agreement and will not require any
consent of the Company or any other Borrower. Each Borrower and each Lender
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Lenders after giving effect to any such assignments, and
each Lender agrees to surrender any promissory notes originally received by it
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Borrower to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of any such assignments.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated in full. The
provisions of Sections 2.14, 2.16, 2.17 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (but do
not supersede the provisions of any fee letter or any provisions of any
commitment letter that by the terms of such document survive the execution and
delivery of this Agreement). Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by

 106 

   


the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of the Borrowers at the time existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including any other rights of setoff)
which such Lender may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.

 107 

   


(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality. (a) The Administrative Agent, each Issuing Bank
and each Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (vii) with the consent of the

 108 

   


Company or (viii) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company. For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than (i) any such information that is available
to the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Company and (ii) information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrowers
and their Related Parties or the Company’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrowers, the Loan Parties
and their Related Parties or the Company’s securities. Accordingly, each Lender
represents to the Borrower and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal and state securities
laws.

SECTION 10.13. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if

 109 

   


the amount of the Agreement Currency so purchased is less than the sum
originally due to the Applicable Creditor in the Agreement Currency, such party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of the
parties contained in this Section shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

SECTION 10.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.15. U.S.A. PATRIOT Act. Each Lender and each Issuing Bank hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or Issuing Bank, as the case may
be, to identify the Borrowers in accordance with the Act.

SECTION 10.16. No Fiduciary Relationship. The Company, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

SECTION 10.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by any
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to each Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has

 110 

   


identified in its Administrative Questionnaire a credit contact who may receive
information that may contain MNPI in accordance with its compliance procedures
and applicable law, including Federal, state and foreign securities laws.

(b) Each Borrower and each Lender acknowledge that, if information furnished by
any Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), (i) the
Administrative Agent may post any information that such Borrower has indicated
as containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if any Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent shall post such information
solely on that portion of the Platform as is designated for Private Side Lender
Representatives.

(c) Each Borrower agrees to specify whether any information furnished by such
Borrower to the Administrative Agent pursuant to, or in connection with, this
Agreement contains MNPI.

SECTION 10.18. Securities Principles. Notwithstanding anything herein or the
other Loan Documents to the contrary, with respect to all Loan Documents, (i) a
Foreign Person shall not directly or indirectly make any guarantee or pledge any
assets to support an obligation of a U.S. Person and (ii) payments by Foreign
Persons under the Loan Documents (including pursuant to Sections 2.05, 2.11,
2.18, 10.03 and 10.08 hereunder) shall satisfy the obligations only of Foreign
Persons and shall be limited to the aggregate obligations of Foreign Persons,
and shall not satisfy any obligations of U.S. Persons.

SECTION 10.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and

 111 

   


that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Signature pages follow]

 112 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

albany international corp., by   /s/ Joseph G. Morone   Name: Joseph G. Morone  
Title: President & Chief Executive Officer

 

albany international HOLDING (Switzerland) AG, by   /s/ Daniel Halftermeyer  
Name: Daniel Halftermeyer   Title: Managing Director & President   by        /s/
Charles J. Silva   Name: Charles J. Silva   Title: Director

 

albany international EUROPE GMBH, by       /s/ Daniel Halftermeyer   Name:
Daniel Halftermeyer   Title: Managing Director & President

 

albany international CANADA corp., by     /s/ John Cozzolino   Name: John
Cozzolino   Title: President

 

 

 

 

[Signature Page to Five-Year Revolving Credit Facility Agreement]

 

jpmorgan chase bank, n.a.,
as Administrative Agent, a Lender, the Swingline Lender and an Issuing bank,

by   /s/ Karen L. Mikols   Name: Karen L. Mikols   Title: Vice President

 

 

jpmorgan chase bank, n.a., Toronto Branch, by   /s/ Michael N. Tam   Name:
Michael N. Tam   Title: Senior Vice President

 

  

 

 

SIGNATURE PAGE TO

ALBANY INTERNATIONAL CORP.

AMENDED AND RESTATED FIVE-YEAR REVOLVING CREDIT

FACILITY AGREEMENT

 

 

 

 

Name of Lender:

 

Bank of America, N.A.:

          by

 

/s/ Karen D. Finnerty

  Name: Karen D. Finnerty   Title: Senior Vice President

 

Name of Lender:

 

Branch Banking and Trust Company:

          by

 

/s/ Jeff Skalka

  Name: Jeff Skalka   Title: Vice President

 

Name of Lender:

 

Citizens Bank, N.A.:

          by

 

/s/ Donald A. Wright

  Name: Donald A. Wright   Title: Senior Vice President

 

 

 

 

 

 

Name of Lender:

 

First Niagara Bank, N.A..:

          by

 

/s/ Todd C. Mesick

  Name: Todd C. Mesick  

Title: First Vice President

 

 

 

 

Name of Lender:

 

Nordea Bank Finland Plc, New York Branch:

          by

 

/s/ Rolf Risan

  Name: Rolf Risan   Title: SVP

 

For any Lender requiring a second signature line:

 

  by

 

/s/ Anna Salmi

  Name: Anna Salmi   Title: Assistant Vice President

 

 

Name of Lender:

 

TD Bank, N.A.:

   

 

/s/ Michele Dragonetti

Name: Michele Dragonetti

Title: Senior Vice President

 

 

 

 

 

 

Name of Lender:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.:

     

 

/s/ Belinda Tucker

 

Name: Belinda Tucker

Title: Managing Director

 

 

 

Name of Lender:

 

Wells Fargo Bank, National Association.:

         

 

/s/ Margaret Nolan

  Name: Margaret Nolan  

Title: Senior Vice President

 

 



 

[Signature Page to Amended and Restated Five-Year Revolving Credit Facility
Agreement]

 

 

